

Exhibit 10.1






AMENDED AND RESTATED ASSET MANAGEMENT AGREEMENT
by and among
FRONT YARD RESIDENTIAL CORPORATION,
FRONT YARD RESIDENTIAL, L.P.,
and
ALTISOURCE ASSET MANAGEMENT CORPORATION






--------------------------------------------------------------------------------






AMENDED AND RESTATED ASSET MANAGEMENT AGREEMENT, dated as of May 7, 2019 (the
“Effective Date”), by and among FRONT YARD RESIDENTIAL CORPORATION, a Maryland
corporation (“Front Yard”), FRONT YARD RESIDENTIAL, L.P., a Delaware limited
partnership (the “FYR LP”), and ALTISOURCE ASSET MANAGEMENT CORPORATION, a U.S.
Virgin Islands corporation (“Manager”) (each, a “Party” and, collectively, the
“Parties”).
W I T N E S S E T H:
WHEREAS, the Parties entered into that certain Asset Management Agreement,
entered into as of March 31, 2015 and effective as of April 1, 2015, as amended
by that certain Amendment to Asset Management Agreement, entered into as of
April 7, 2015 (the “Original Management Agreement”); and
WHEREAS, the Parties desire to amend and restate the Original Management
Agreement in its entirety on the terms set forth herein.
NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the Parties hereby agree as follows:
Section 1Definitions.
(a)    The following terms shall have the meanings set forth in this Section
1(a):
“AAA” means the American Arbitration Association.
“Additional Base Fee” means, for any calendar quarter, the product of (i) fifty
percent (50%) of the amount, if any, of any Excess Quarterly AFFO multiplied by
(ii) the number of shares of Common Stock used for purposes of determining FFO
for such calendar quarter in the financial statements of Front Yard for such
period, as adjusted pursuant to Section 6(h).
“Adjusted AFFO” means, for any calendar quarter or calendar year, the AFFO for
such period, calculated after the deduction of the Minimum Base Fee and prior to
the deduction of any Additional Base Fee or Incentive Fee paid or payable for
such period.
“Affiliate” means, with respect to a Person, (i) any Person directly, or
indirectly through one or more intermediaries, controlling, controlled by, or
under common control with such other Person, (ii) any executive officer, general
partner or managing member of such Person, (iii) any member of the board of
directors or board of managers (or bodies performing similar functions) of such
Person, and (iv) any legal entity for which such Person acts as an executive
officer, general partner or managing member.
“Affiliate Agreement” means any agreement between Front Yard or any Subsidiary,
on the one hand, and Manager or any of its Affiliates (which, for the purposes
of this Agreement, shall not include Front Yard and the Subsidiaries), on the
other hand, together with any modifications or amendments thereto approved by
Front Yard and Manager.





--------------------------------------------------------------------------------




“AFFO” means adjusted funds from operations, calculated by adjusting FFO by
adding back acquisition and related expenses, equity based compensation expenses
and any other non-recurring or non-cash items, and subtracting recurring capital
expenditures on all Real Estate Assets, and subtracting the cost of leasing
commissions to the extent not already reflected in FFO, in each case, in a
manner consistent in all respects with the guidance of the National Association
of Real Estate Investment Trusts in effect as of the Effective Date; provided,
that with respect to any period that includes a partial calendar quarter, AFFO
for such partial calendar quarter shall be calculated by proration based on the
number of days in such partial calendar quarter.
“AFFO Adjustment Amount” means, for any calendar year, the amount, if any, by
which AFFO for such calendar year is less than the product of (i) $0.60
multiplied by (ii) the number of shares of Common Stock outstanding during such
calendar year (based on the number of shares of Common Stock used for
calculating FFO per share of Common Stock in the financial statements of Front
Yard for such calendar year), in each case, as adjusted pursuant to Section
6(h).
“Aggregate Fee Cap” has the meaning set forth in Section 6(e).
“Aggregate Fees” means (i) for any period after the Effective Date, the sum of
all Base Management Fees and the Incentive Fees paid or payable to Manager under
this Agreement with respect to such period plus (ii) solely with respect to any
period prior to the Effective Date, the sum of all Base Management Fees,
Conversion Fees and Incentive Fees (solely for purposes of this clause (ii), in
each case as defined in the Original Management Agreement) paid or payable to
Manager under the Original Management Agreement with respect to such period.
“Agreement” means this Amended and Restated Asset Management Agreement, as
amended, restated, supplemented or otherwise modified from time to time.
“Arbitrator” has the meaning set forth in Section 6(g)(i).
“Automatic Renewal Term” has the meaning set forth in Section 10(a).
“Average Gross Real Estate Assets” means, with respect to the determination of
the Aggregate Fee Cap applicable to any calendar year, the arithmetic average of
the amount of Gross Real Estate Assets as of the following five (5) dates: the
first day of such calendar year, the first day of each of the second, third, and
fourth calendar quarters of such calendar year and the first day of the
succeeding calendar year.
“Base Fee Computation” has the meaning set forth in Section 6(c)(i).
“Base Management Fee” has the meaning set forth in Section 6(c)(ii).
“Board” means the board of directors of Front Yard.


2

--------------------------------------------------------------------------------




“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.
“Cause Event” means the occurrence of any of the following:
(i) entry of a final judgment by any court or governmental body of competent
jurisdiction not stayed or vacated within thirty (30) days that Manager or any
of its agents, assignees or controlled Affiliates has committed a felony or a
material violation of applicable securities laws that has a material adverse
effect on the business of Front Yard or the ability of Manager to perform its
duties under the terms of this Agreement;
(ii) entry of an order for relief in an involuntary bankruptcy case relating to
Manager or Manager authorizing or filing a voluntary bankruptcy petition;
(iii) the liquidation or dissolution of Manager;
(iv) a court determination that Manager has committed fraud against Front Yard,
misappropriated or embezzled funds of Front Yard, or has acted, or failed to
act, in a manner constituting bad faith, willful misconduct, gross negligence or
reckless disregard in the performance of its duties under this Agreement;
provided, that if any of the actions or omissions described in this clause
(iv) are caused by an employee and/or officer of Manager or one of its
controlled Affiliates and Manager takes all necessary action against such person
and cures the damage caused by such actions or omissions within thirty (30) days
after Manager’s actual knowledge of the occurrence thereof, then such event
shall not constitute a Cause Event;
(v) Front Yard fails to qualify as a REIT under the Code as a result of an
action or inaction of Manager (unless, pursuant to Front Yard’s Governing
Agreements, the Board determines that it is no longer in the best interests of
Front Yard to continue to be qualified as a REIT (in which case the failure to
qualify as a REIT shall not be a Cause Event));
(vi) Manager materially breaches a material provision of this Agreement and such
breach shall continue for a period of thirty (30) days after written notice
thereof specifying such breach and requesting that the same be remedied in such
30-day period (or sixty (60) days after written notice of such breach if Manager
takes steps to cure such breach within thirty (30) days of the written notice);
or
(vii) the independent public accounting firm for Manager or Front Yard or any
Subsidiary provides an opinion qualified as to scope of audit or going concern
or fails to state that the applicable financial statements fairly present the
financial condition and results of operations of Manager or Front Yard or any
Subsidiary as of the end of and for any quarterly financial period in accordance
with GAAP (an “Opinion Qualification”) that (I) with respect to an Opinion
Qualification relating to Manager, (a) is reasonably expected to have a material
adverse effect on Manager’s ability to perform its duties under this Agreement
or (b) is reasonably expected to have a material adverse effect on Front Yard,
and (II) with respect to an Opinion Qualification relating to Front Yard or any
Subsidiary,


3

--------------------------------------------------------------------------------




such Opinion Qualification is a result of any action or inaction of Manager;
provided that if such Opinion Qualification is caused by an employee of Manager,
such Opinion Qualification shall not be a Cause Event if (1) such employee is
promptly terminated by Manager, and (2) following the termination of such
employee, a clean opinion or an unqualified opinion is promptly issued by an
independent public accounting firm.
“Claim” means any claim, suit, action or proceeding.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
“Common Stock” means the common stock, par value $0.01 (or such other amount as
may be determined by the Board), of Front Yard.
“Company Action” has the meaning set forth in Section 16(j).
“Competitive Activity” means (i) the acquisition or sale of portfolios of REO
Properties, (ii) the carrying on of the Single-Family Rental Business, (iii) the
purchase of portfolios of sub-performing or non-performing residential mortgage
loans, (iv) the acquisition, ownership, operation, rental, renovation or
management of Real Estate Assets that are single-family residential real estate
assets, or (v) any other activity which Front Yard or any Subsidiary engages in
and for which Manager provides asset management and corporate governance
services with respect thereto; provided that this clause (v) shall not apply to
any activity engaged in or in connection with which Manager is providing
substantial services to Persons other than Front Yard or any Subsidiary prior to
the date on which the Board directs Manager to engage in such activity; and
provided, further, that the definition of Competitive Activity shall not include
(A) any lending or insurance activities or (B) the acquisition, ownership,
operation, rental, renovation or management of any Real Estate Assets that are
not single-family residential real estate assets. Notwithstanding the foregoing,
to the extent that a majority of the Independent Directors grants a waiver to
Manager to carry on any Competitive Activity, such activity shall not be deemed
a “Competitive Activity” solely to the extent of such waiver; provided that the
Independent Directors shall have no obligation to grant such waiver.
“Conduct Policies” means, collectively, (i) Front Yard’s Code of Business
Conduct and Ethics, (ii) Code of Business Conduct and Ethics applicable to
Senior Financial Officers, (iii) Board Approval Policy, (iv) Insider Trading
Policy applicable to Senior Financial Officers, (v) Code of Ethics applicable to
Senior Financial Officers, (vi) Corporate Governance Guidelines, (vii)
management directives approved by the Board from time to time, and (viii) any
other compliance and governance policies and procedures required under the
Exchange Act or the Securities Act, or by the NYSE or any exchange on which the
securities of Front Yard or any Subsidiary may be listed, if any.
“Confidential Information” means any and all non-public information, written or
oral, obtained by Manager or any of its Affiliates in connection with the
services rendered by Manager (directly or through any Affiliate of Manager)
under this Agreement.


4

--------------------------------------------------------------------------------




“Dedicated Officer” has the meaning set forth in Section 2(t).
“Designated Employee Expenses” means any costs or expenses (including wages,
salaries and benefits) attributable to the activities of the Director,
Construction of Manager, the Senior Corporate and Transactional Attorney of
Manager, and the two (2) Regional Field Services Managers of Manager who are
contemplated by the Parties to become employees of Front Yard or a Subsidiary
after the Effective Date.
“Designated Manager Expenses” means any type of cost or expense (including all
Manager Expenses), other than any Designated Employee Expenses and any other
cost or expense that is specifically reimbursable to Manager or any of its
Affiliates by Front Yard or any Subsidiary pursuant to a reimbursement
obligation under this Agreement, that is being borne by Manager or any of its
Affiliates (which, for the purposes of this Agreement, shall not include Front
Yard and the Subsidiaries) (either as a result of Manager’s employees performing
such services or as a result of Manager paying third parties) in connection with
Front Yard’s business without reimbursement by Front Yard or the Subsidiaries as
of the Effective Date (including any costs or expenses (including benefits)
incurred with respect to any employees of Manager or any of its Affiliates
(which, for the purposes of this Agreement, shall not include Front Yard and the
Subsidiaries) who are performing property management services as of the
Effective Date).
“Effective Date” has the meaning set forth in the introductory paragraph to this
Agreement.
“Effective Termination Date” has the meaning set forth in Section 10(b).
“Excess Quarterly AFFO” means, for any calendar quarter, the amount by which the
Adjusted AFFO attributable to each share of Common Stock for such calendar
quarter (based on the number of shares of Common Stock used in the financial
statements of Front Yard for such calendar quarter in determining FFO per share
of Common Stock) (without taking into account any rounding of such amount)
exceeds $0.15, in each case as adjusted pursuant to Section 6(h).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Expense Budget” has the meaning set forth in Section 7(e).
“Expense Fee Computation” has the meaning set forth in Section 7(c).
“FFO” means net income (or loss) of Front Yard (as computed in accordance with
GAAP) excluding gains (or losses) from debt restructuring and sales of property,
and adding back depreciation, amortization and impairment on Real Estate Assets,
and after adjustments for unconsolidated partnerships and joint ventures,
calculated, in each case, in a manner consistent in all respects with the
guidance of the National Association of Real Estate Investment Trusts in effect
as of the Effective Date; provided, that with respect to any period that
includes a partial calendar quarter, FFO for such partial calendar quarter shall
be calculated by proration based on the number of days in such partial calendar
quarter.


5

--------------------------------------------------------------------------------




“Front Yard” has the meaning set forth in the introductory paragraph to this
Agreement.
“Front Yard Indemnified Party” has meaning set forth in Section 8(c).
“FYR LP” has the meaning set forth in the introductory paragraph to this
Agreement.
“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.
“Governing Agreements” means, with regard to any entity, the charter, articles
of incorporation or certificate of incorporation and bylaws in the case of a
corporation, the certificate of limited partnership (if applicable) and the
partnership agreement in the case of a general or limited partnership, the
certificate of formation and limited liability company agreement or operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case, as amended.
“Gross Real Estate Assets” means, as of any date of determination, the aggregate
book value of all Real Estate Assets owned by Front Yard and the Subsidiaries
before reserves for depreciation, impairment or other non-cash reserves as
computed in accordance with GAAP.
“Gross Shareholder Equity” means, with respect to the determination of any
Incentive Fee for any calendar year, the arithmetic average of all shareholder
equity as computed in accordance with GAAP and adding back all accumulated
depreciation and changes due to non-cash valuations (including those recorded as
a component of accumulated other comprehensive income) and other non-cash
adjustments, in each case, as computed in accordance with GAAP and consistent
with the consolidated balance sheet of Front Yard filed with the SEC, in each
case, as of the following five (5) dates: the first day of such calendar year,
the first day of each of the second, third and fourth calendar quarters of such
calendar year and the first day of the succeeding calendar year.
“Group” shall mean a group of Persons within the meaning of Section 13(d)(3) of
the Exchange Act.
“Incentive Fee” means:
(i)    with respect to 2019, an amount, not less than zero, equal to (A) 20%
multiplied by (B) the excess, if any, of (1) AFFO (calculated prior to the
deduction of any Incentive Fee) for the period between the Effective Date and
December 31, 2019 over (2) (w) Gross Shareholder Equity for such period
multiplied by (x) 5% multiplied by (y) the number of days between the Effective
Date and December 31, 2019 divided by (z) 365;


6

--------------------------------------------------------------------------------




(ii)    with respect to the calendar year, if any, in which this Agreement is
terminated, an amount, not less than zero, equal to (A) 20% multiplied by
(B) the excess, if any, of (1) AFFO (calculated prior to the deduction of any
Incentive Fee) for the period between January 1 of such calendar year and the
date of such termination over (2) (w) Gross Shareholder Equity for such period
multiplied by (x) 5% multiplied by (y) the number of days between January 1 of
such calendar year and the date of such termination divided by (z) 365; and
(iii)    with respect to any other calendar year, an amount, not less than zero,
equal to (A) 20% multiplied by (B) the excess, if any, of (1) AFFO (calculated
prior to the deduction of any Incentive Fee) for such calendar year over
(2) (x) Gross Shareholder Equity for such calendar year multiplied by (y) 5%.
“Incentive Fee Computation” has the meaning set forth in Section 6(d).
“Indemnified Party” has the meaning set forth in Section 8(c).
“Independent Directors” means the members of the Board who are not directors,
officers or employees of Manager, any Manager Related Party or of any Person or
entity directly or indirectly controlling or controlled by or under common
control with Manager or any Manager Related Party, and who are otherwise
“independent” in accordance with Front Yard’s Governing Agreements and the rules
of the NYSE or such other securities exchange on which the shares of Common
Stock are listed.
“Initial Term” has the meaning set forth in Section 10(a).
“Installment Payment” has the meaning set forth in Section 10(e).
“Installment Payment Date” has the meaning set forth in Section 10(e).
“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.
“Investment Guidelines” means the investment guidelines of Front Yard as
approved by the Board, as the same may be amended, restated, modified,
supplemented or waived pursuant to the approval of a majority of the Board
(which must include a majority of the Independent Directors) from time to time.
“Licensed IP” has the meaning set forth in Annex A.
“Licensed Management IP Platform” has the meaning in Section 10(c).
“Losses” has the meaning set forth in Section 8(a).


7

--------------------------------------------------------------------------------




“Management Expense Reduction Amount” has the meaning set forth in Section
6(c)(iii).
“Management IP Platform” has the meaning set forth in Annex A attached hereto
and made a part hereof.
“Management IP Platform Election Notice” has the meaning set forth in Section
10(c).
“Manager” has the meaning set forth in the introductory paragraph to this
Agreement.
“Manager Change of Control” means (a) the consummation of any sale, merger,
consolidation, transfer, conveyance or other disposition, in a single
transaction or in a related series of transactions, in which all of the
ownership interests in Manager or all or substantially all of the assets of
Manager and its subsidiaries, taken as a whole, become owned by any other Person
or Group, neither of which is, immediately after giving effect thereto, a
subsidiary of Manager or (b) any Person or Group, becoming, in a single
transaction or in a related series of transactions, whether by way of purchase,
acquisition, tender, exchange or other similar offer or recapitalization,
reclassification, consolidation, merger, share exchange, scheme of arrangement
or other business combination transaction, the beneficial owner of all of the
ownership interests in Manager entitled to vote generally in the election of
directors (or Persons performing a similar function).
“Manager Expenses” has the meaning set forth in Section 7(a).
“Manager Indemnified Party” has the meaning set forth in Section 8(a).
“Manager Permitted Disclosure Parties” has the meaning set forth in Section 5.
“Manager Related Party” means (a) any Affiliate of Manager, (b) any Person who
is, or at any time since the beginning of Manager’s last fiscal year was, a
director or executive officer of Manager; (c) any Person who is the beneficial
owner of more than 10% of any class of Manager’s securities, (d) any immediate
family member of any of the foregoing Persons (which means any child, stepchild,
parent, stepparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of any of the foregoing
Persons); or (e) any firm, corporation or other entity in which any of the
foregoing Persons is employed or is a general partner, managing member or
principal or in a similar position or of which such Person has a more than 10%
beneficial ownership interest.
“Minimum Base Fee” has the meaning set forth in Section 6(c)(ii)(A).
“Mortgaged Property” means the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions,


8

--------------------------------------------------------------------------------




alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the indebtedness evidenced by a
mortgage note.
“Negotiation Period” has the meaning set forth in Section 6(f).
“Nonrenewal Termination” has the meaning set forth in Section 10(b).
“NYSE” means the New York Stock Exchange, Inc.
“Original Management Agreement” has the meaning set forth in the Recitals.
“Party” and “Parties” have the meanings set forth in the introductory paragraph
to this Agreement.
“Payment Computation” means any Base Fee Computation, any Incentive Fee
Computation, or any Expense Fee Computation.
“Payment Dispute” has the meaning set forth in Section 6(f).
“Payment Dispute Notice” has the meaning set forth in Section 6(f).
“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture or unincorporated
association, any federal, state, county or municipal government or any bureau,
department or agency thereof or any other legal entity and any fiduciary acting
in such capacity on behalf of any of the foregoing.
“Real Estate Assets” means (i) single-family residential properties for rental
or sale, and (ii) any other residential assets or investments.
“Regulation FD” means Regulation FD as promulgated by the SEC.
“REIT” means a “real estate investment trust” as defined under the Code.
“REO Property” means any Mortgaged Property for which a foreclosure sale,
acquisition by deed in lieu of foreclosure or other comparable conversion has
occurred, resulting in Front Yard or any Subsidiary becoming the fee simple
owner of such property, free and clear of any mortgage, lien, encumbrance or
other charge.
“Reset Date” means the first day on which the aggregate amount referred to in
Sections 6(c)(ii)(A)(1) and 6(c)(ii)(A)(2) (excluding, for the avoidance of
doubt, any subtraction of the AFFO Adjustment Amount pursuant to Section
6(c)(ii)(A)(3)) in any prior calendar quarter is equal to or greater than
$5,250,000.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.


9

--------------------------------------------------------------------------------




“Senior Executive” means (i) any of the top five (5) highest paid senior
executives employed by Manager who serves as an officer of Front Yard or (ii)
any named executive officer of Front Yard substantially devoted to performing
the duties, services and activities of Manager under this Agreement.
“Single-Family Rental Business” means all activities, including the management,
acquisition, ownership, operation, renovation and rental, associated with
single-family home properties actually rented or held for rental to third
parties by Front Yard or any Subsidiary.
“Subsidiary” means a corporation, limited liability company, partnership
(including FYR LP), joint venture or other entity or organization of which (a)
Front Yard or any other Subsidiary of Front Yard is a general partner or
managing member, or (b) sole voting power to elect a majority of the board of
directors, trustees or other Persons performing similar functions with respect
to such entity or organization is held by Front Yard or by any one or more of
Front Yard’s Subsidiaries.
“Termination Fee” means an amount equal to three (3) times the arithmetical mean
of the Aggregate Fees actually paid or payable with respect to each of the three
(3) completed calendar years (including, for the avoidance of doubt, any such
prior years that may have occurred prior to the Effective Date) immediately
preceding (a) in the case of a Termination For Convenience, the date on which
the Termination Notice is delivered to Manager, (b) in the case of a termination
of this Agreement by Manager pursuant to Section 12(b), the date on which
written notice of such termination is delivered to Front Yard, (c) in the case
of a termination of this Agreement pursuant to the last sentence of Section
12(c), the date upon which a majority of the Board (which must include a
majority of the Independent Directors) makes an affirmative determination for
Front Yard to be regulated as an investment company under the Investment Company
Act, or (d) in the case of a Nonrenewal Termination, the end of the applicable
term of this Agreement.
“Termination For Convenience” has the meaning set forth in Section 10(b).
“Termination Notice” has the meaning set forth in Section 10(b) hereof.
“Termination Without Cause” means either a Termination for Convenience or a
Nonrenewal Termination.
“Transition Period” has the meaning set forth in Section 13(iv).
“Unapproved Expenses” has the meaning set forth in Section 7(e).
“Uncontrollable Expenses” means the following expenditures: (i) taxes, (ii)
costs of insurance with no material change in coverage, (iii) homeowners
association fees and expenses, (iv) the costs of compliance with any final court
orders, judgments or other judicial or governmental proceedings with respect to
Front Yard or the Subsidiaries, and (v) costs and expenses (including attorneys’
fees) related to any securities actions, derivative


10

--------------------------------------------------------------------------------




actions, proxy contests and any other legal actions arising outside the ordinary
course of business.
“VWAP” means, for any specified period, the volume-weighted average share price
as determined by reference to a Bloomberg terminal.
(b)    As used herein, accounting terms relating to Front Yard and the
Subsidiaries, if any, not defined in Section 1(a) and accounting terms partly
defined in Section 1(a), to the extent not defined, shall have the respective
meanings given to them under GAAP. As used herein, “calendar quarters” shall
mean the period from January 1 to March 31, April 1 to June 30, July 1 to
September 30 and October 1 to December 31 of the applicable calendar year.
(c)    The words “hereof,” “herein,” “hereunder” and “this Agreement” or words
of similar import when used in this Agreement or in the Annexes shall refer to
this Agreement as a whole (including the Annexes) and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”
Section 2    Appointment and Duties of Manager.
(a)    Front Yard and FYR LP hereby appoint Manager, as their agent, to manage
the investments and day-to-day business and affairs of Front Yard, FYR LP and
each of the other Subsidiaries, subject at all times to the further terms and
conditions set forth in this Agreement and to the supervision of the Board. In
performing its duties hereunder, Manager shall act in good faith with due
diligence and skill, and shall use its commercially reasonable best efforts to
perform each of the duties set forth herein. The appointment of Manager shall be
exclusive to Manager, except to the extent that Manager elects, subject to the
terms of this Agreement, to cause the duties of Manager as set forth herein to
be provided or performed by third parties and/or any Affiliates of Manager and,
except as provided in Section 11(a), with the consent of Front Yard.
(b)    Without limitation of any of Manager’s duties or obligations pursuant to
Section 2(d), Manager shall (i) provide executive and administrative personnel,
office space and office services required in rendering services to Front Yard
and the Subsidiaries, (ii) cause Front Yard and each of the Subsidiaries, as
applicable, to retain a qualified independent public accounting firm, auditors
and legal counsel, as applicable, to assist in developing appropriate accounting
procedures and systems, internal controls and other compliance procedures and
testing systems with respect to financial reporting obligations, compliance with
the provisions of the Code applicable to REITs, and, if applicable, taxable REIT
subsidiaries, and (iii) obtain insurance for and on behalf of Front Yard and the
Subsidiaries and conduct quarterly compliance reviews with respect to the
foregoing items in this Section 2(b).
(c)    Manager, in its capacity as manager of the investments and the operations
of Front Yard and each of the Subsidiaries, at all times will be subject to the
terms and conditions of this Agreement (including the Investment Guidelines) and
to the supervision and oversight of


11

--------------------------------------------------------------------------------




the Board in accordance with Front Yard’s Corporate Governance Guidelines, will
comply with all directions of the Board, and will have only such functions and
authority as set forth herein or as the Board may delegate to it, including
managing Front Yard’s and each of the Subsidiaries’ investments and day-to-day
business and affairs in conformity with the Investment Guidelines and other
policies that are approved and monitored by the Board.
(d)    Subject in all respect to the oversight of the Board and any and all
directions of the Board and the terms and conditions of this Agreement
(including the Investment Guidelines), Manager will be responsible for the
investments and day-to-day business and affairs of Front Yard and each of the
Subsidiaries and will perform (or cause to be performed) all duties, services
and activities hereunder in a manner substantially similar to the manner in
which Manager has performed its duties, services and activities under the
Original Management Agreement prior to the Effective Date, including the
continued performance of the services required by the Original Management
Agreement.
(e)    For the period and on the terms and conditions set forth in this
Agreement, Front Yard and each of the Subsidiaries hereby constitute, appoint
and authorize Manager, and any officer of Manager acting on its behalf from time
to time, as Front Yard’s and each of the Subsidiaries’ true and lawful agent and
attorney-in-fact, in their name, place and stead, to negotiate, execute and
deliver any certificates, instruments, agreements, authorizations and other
documentation in the name and on behalf of Front Yard and each of the
Subsidiaries as the Board or Manager deems necessary or appropriate in
connection with the performance of Manager’s services hereunder. This power of
attorney is deemed to be coupled with an interest. In performing such services,
as an agent of Front Yard and each of the Subsidiaries, Manager shall have the
right to exercise all powers and authority which are reasonably necessary and
customary to perform its obligations under this Agreement.
(f)    Manager may enter into agreements with other Persons, including any
Affiliate Agreements entered into with any Affiliates, for the purpose of
engaging one or more Persons for and on behalf of Front Yard and/or any of the
Subsidiaries, to provide property management, asset management, securitization,
financing, leasing, development and/or other services to Front Yard and each of
the Subsidiaries (including portfolio management services) pursuant to
agreement(s) with terms which are then customary for agreements regarding the
provision of services to companies with assets of similar type, quality and
value to the assets of Front Yard and any of the Subsidiaries; provided, that
(I) (i) any such agreement which is an Affiliate Agreement shall be on terms no
more favorable to the applicable Manager Related Party than would be obtained
from a third party on an arm’s-length basis and (ii) (A) any such agreement
which is an Affiliate Agreement shall be subject to the prior written approval
of Front Yard, and (B) Manager shall remain liable for the performance of any
services under such Affiliate Agreement, and (iii) with respect to all
agreements or other arrangements with any other Persons, including, for the
avoidance of doubt, any Affiliate Agreements, Manager shall use best efforts to
comply with the requirements of the Conduct Policies; (II) Front Yard shall be a
party to such agreement(s), and (III) Manager shall use commercially reasonable
efforts to remove from agreement(s) entered into (including any material
amendments to existing agreement(s)) after the Effective Date, or use
commercially reasonable efforts to prevent such agreement(s) from containing, as
applicable, any default or loan acceleration provision in the event that Manager
ceases to act as the asset manager


12

--------------------------------------------------------------------------------




and corporate governance service provider for Front Yard or any Subsidiary
pursuant to this Agreement; provided, that, notwithstanding the foregoing, any
agreement which includes such default or loan acceleration provision shall
require the approval of Front Yard.
(g)    Manager shall refrain from any action with respect to Front Yard and the
Subsidiaries that (i) does not comply in all material respects with the
Investment Guidelines, (ii) would adversely affect the qualification of Front
Yard as a REIT under the Code or Front Yard’s and any of the Subsidiaries’
status as entities exempted or excluded from investment company status under the
Investment Company Act, or (iii) would violate any of the Conduct Policies, any
law, rule or regulation of any governmental body or agency having jurisdiction
over Front Yard and/or any of the Subsidiaries or of any exchange on which the
securities of Front Yard or any Subsidiary may be listed or that would otherwise
not be permitted by the applicable Governing Agreement. If Manager is ordered to
take any action by the Board, Manager shall promptly notify the Board if it is
Manager’s reasonable judgment that such action could have a material adverse
effect on such status or violate this Agreement, any such law, rule or
regulation or Governing Agreement.
(h)    Manager shall keep and preserve for the period required by Front Yard
and/or any of the Subsidiaries any books and records relevant to the provision
of its management and corporate governance services to Front Yard or any of the
Subsidiaries and shall specifically maintain all books and records with respect
to Front Yard’s or any of the Subsidiaries’ portfolio transactions and shall
render to Front Yard such periodic and special reports as the Board or any of
the Subsidiaries may reasonably request. Manager agrees that all records that it
maintains for Front Yard and the Subsidiaries are the property of Front Yard
and/or each of the Subsidiaries, as the case may be, and will surrender promptly
to Front Yard or such Subsidiary or Subsidiaries, as applicable, any such
records upon Front Yard’s or such Subsidiary’s or Subsidiaries’ request,
provided that Manager may retain a copy of such records.
(i)    Manager shall prepare, or cause to be prepared, all reports, financial or
otherwise, with respect to Front Yard and the Subsidiaries reasonably required
by the Board in order for it to perform its oversight function and to make
decisions as necessary or reasonably appropriate and for Front Yard to comply
with its Governing Agreements. Further, Manager shall use best efforts to make
any required filings with any governmental body or agency, including the SEC,
and shall use best efforts to prepare, or cause to be prepared, all materials
and data necessary to complete such reports and other materials, including an
annual audit of Front Yard’s and Subsidiaries’ books of account by a nationally
recognized registered independent public accounting firm selected by the Audit
Committee of the Board.
(j)    Manager shall provide such internal audit, compliance and control
services as may be required for Front Yard and the Subsidiaries to comply with
applicable law (including the Securities Act and Exchange Act), regulation
(including SEC regulations) and the rules and requirements of the NYSE or of any
exchange on which the securities of Front Yard or any Subsidiary may be listed
or as otherwise reasonably requested by Front Yard or the Board from time to
time.


13

--------------------------------------------------------------------------------




(k)    Manager or the Board may retain such services of accountants, legal
counsel, appraisers, insurers, brokers, transfer agents, registrars, developers,
investment banks, valuation firms, financial advisors, due diligence firms,
underwriting review firms, banks and other lenders and others as Manager or the
Board deem necessary or advisable in connection with the management and
operations of Front Yard and each of the Subsidiaries. Subject to Section 2(f),
Manager shall have the right to cause any such services to be rendered by any of
its Affiliates through an Affiliate Agreement if, and only if, such Affiliate
Agreement is approved in writing by Front Yard. Except as otherwise provided
herein (including Section 2(f)), Front Yard and each of the Subsidiaries, as
applicable, shall pay or reimburse Manager or its applicable Affiliate
performing such services under an Affiliate Agreement as provided for in such
Affiliate Agreement.
(l)    Manager shall be bound by the Conduct Policies as if Manager were a
director or executive officer of Front Yard, and take, or cause to be taken, all
actions reasonably required to cause its directors, officers, members, managers
and employees, and any principals, officers or employees of Manager or any of
its Affiliates who is involved in the business and affairs of Front Yard or any
of the Subsidiaries, to be bound by the Conduct Policies to the extent
applicable to such Persons.
(m)    Manager and its Affiliates, without cost or expense to Front Yard or any
Subsidiary, will provide Front Yard and each of the Subsidiaries with a
management team, including a chief executive officer, a chief financial officer
and other appropriate support personnel to provide the management services to be
provided by Manager to Front Yard and each of the Subsidiaries hereunder, who
shall devote such of their time to the management of Front Yard and each of the
Subsidiaries as is necessary and appropriate and commensurate with the level of
activity of Front Yard and each of the Subsidiaries from time to time. During
the term of this Agreement, Front Yard shall have the right to approve any
changes to or any replacements or appointments of any Senior Executive as an
executive officer of Front Yard.
(n)    Managers, partners, officers, employees, personnel and agents of Manager
or its Affiliates may serve as directors, officers, employees, personnel,
agents, nominees or signatories for Front Yard and/or any of the Subsidiaries,
to the extent permitted herein, by Front Yard’s or any of the Subsidiaries’
Governing Agreements or by any resolutions duly adopted by the Board pursuant to
Front Yard’s Governing Agreements or approval by any of the Subsidiaries in
accordance with such Subsidiary’s Governing Agreements. When executing documents
or otherwise acting in such capacities for Front Yard or any of the
Subsidiaries, such Persons shall indicate in what capacity they are entering on
behalf of Front Yard or any of the Subsidiaries.
(o)    During the term of this Agreement, (i) Manager shall use best efforts to
cause Front Yard to hold all of its assets and investments through the
Subsidiaries, (ii) except as otherwise provided in this Agreement, Manager shall
be the exclusive provider of management and corporate governance services to
Front Yard and each of the Subsidiaries, and (iii) except as otherwise provided
in this Agreement, Front Yard and each of the Subsidiaries shall not employ or
contract with any other Person to receive the same or substantially similar
services as set forth herein without the prior written consent of Manager.
Manager shall also provide such corporate governance services and public filing
services as the Board shall reasonably request. Notwithstanding the foregoing,
for the avoidance of doubt, the Board from time to time in its absolute
discretion shall be permitted


14

--------------------------------------------------------------------------------




to engage third party advisors (other than for asset management services
primarily being provided by Manager) as the Board deems appropriate, which
engagement shall, except as otherwise provided herein (including Section
6(c)(iii), Section 7(a) and Section 7(d)), be at Front Yard’s sole cost. For the
avoidance of doubt, the engagement of any third party advisor pursuant to this
Section 2(o) shall not affect Manager’s compensation under this Agreement.
(p)    Manager shall require each seller or transferor of Real Estate Assets to
Front Yard or any of the Subsidiaries to make such representations and
warranties regarding such assets as may, in the judgment of Manager, be
necessary and appropriate. In addition, Manager shall take any such other action
as it reasonably deems necessary or appropriate with regard to the protection of
Real Estate Assets.
(q)    The Board shall periodically review the Investment Guidelines and Front
Yard’s and each of the Subsidiaries’ portfolio of investments, which review
shall occur no less often than annually. If Front Yard determines at any time
that a particular transaction does not comply with the Investment Guidelines,
then Manager shall use commercially reasonable efforts to correct such
non-compliance with the Investment Guidelines to the extent such corrective
action does not conflict with this Agreement or Front Yard’s Governing
Agreements.
(r)    Notwithstanding anything contained in this Agreement to the contrary, as
frequently as the Board may deem reasonably necessary or advisable, Manager
shall prepare, or cause to be prepared, any reports, documents, certificates or
other information related to the operations or business and affairs of Front
Yard and any of the Subsidiaries, as may be reasonably requested in writing by
the Board or any other Person designated or authorized by the Board, such
reports, documents, certificates and other information to be provided promptly
by Manager. Without limiting the generality of the foregoing, within forty (40)
calendar days after the end of each calendar quarter but in no event on or after
the date that the Form 10-Q is filed for Front Yard for each such calendar
quarter (and sixty (60) calendar days after the end of each calendar year but in
no event on or after the date that the Form 10-K is filed for Front Yard for
such calendar year), Manager shall provide, or cause to be provided, to the
Board and/or Audit Committee of the Board and any other Person designated or
authorized by the Board, the preliminary results for such calendar quarter,
including Front Yard’s and each of the Subsidiaries’ consolidated balance
sheets, consolidated statements of operations, consolidated statements of
stockholders’ equity and consolidated statements of cash flows,. In addition to
the foregoing, prior to or on the date of each quarterly meeting of the Board
and/or Audit Committee of the Board and any other Person designated or
authorized by the Board, Manager shall provide, or cause to be provided, to the
Board and/or Audit Committee of the Board, (i) Front Yard’s and each of the
Subsidiaries’ acquisitions, portfolio composition and characteristics, credit
quality (only if and to the extent that Front Yard’s credit quality is rated by
a third party rating agency), performance and compliance with the Investment
Guidelines and policies approved by the Board and (ii) the Expense Budget in
accordance with Section 7(e).
(s)    At all times during the term of this Agreement, Manager shall maintain
“errors and omissions” insurance coverage and other insurance coverage, in
substance and amounts that are customarily carried by asset and investment
managers performing functions similar to those of


15

--------------------------------------------------------------------------------




Manager under this Agreement with respect to assets similar to the assets of
Front Yard and the Subsidiaries.
(t)    Manager shall use reasonable best efforts to ensure that, at all times
during the term of this Agreement, Front Yard has a dedicated general counsel
(the “Dedicated Officer”), who shall be selected by the Board. The Dedicated
Officer shall be an employee of Front Yard or Manager or one of its Affiliates
and shall report directly to the Board and owe no duty to Manager. Until the
Dedicated Officer becomes an employee of Front Yard, all costs of the wages,
salaries and benefits for the Dedicated Officer shall be borne by Manager
pursuant to Section 7(b), 100% of which shall be subject to reimbursement by
Front Yard. With the prior approval of the Board, the Dedicated Officer may hire
one or more legal staff as employees of Front Yard (at Front Yard’s sole cost
and expense).
Section 3    Additional Activities of Manager; Business Strategy and Investment
Objectives.
(a)    During the term of this Agreement, Manager will not contract or engage
with any other Person to provide the same or substantially similar services as
set forth herein to a business of such Person where such business competes
directly or indirectly with Front Yard or any of the Subsidiaries in any
Competitive Activity, without the prior written consent of Front Yard; provided,
however, that the foregoing provision shall have no further force and effect,
and Manager shall be permitted to engage in a Competitive Activity, including
the sponsorship of another Person engaging in such Competitive Activity, at such
time as Front Yard and the Subsidiaries change their strategy and determine and
announce that they will materially reduce their deployment of capital into such
Competitive Activity and such reduction is intended to be permanent. For the
avoidance of doubt, Manager is expressly authorized to engage in any business
activities not prohibited by this Section 3(a).
(b)    Notwithstanding anything to the contrary contained herein, the Board
shall have absolute authority to determine the business strategy and investment
objectives of Front Yard and the Subsidiaries, and the manner of implementation
for Front Yard and each of the Subsidiaries and to otherwise direct Manager in
any reasonable respect regarding the manner and details for the conduct of the
business of Front Yard and each of the Subsidiaries. Any change in such business
strategy, investment objectives, or manner of implementation must be approved in
advance by the Board, and the Board shall have the absolute discretion to
reject, overrule, or modify any decision made by Manager or any of its
Affiliates relating to such business strategy and investment objectives and
manner of implementation thereof.
Section 4    Bank Accounts. At the direction of the Board, Manager may establish
and maintain, as agent on behalf of Front Yard or any Subsidiary, one or more
bank accounts in the name of the Front Yard or any Subsidiary, and may collect
and deposit into any such account or accounts, and disburse funds from any such
account or accounts, under such terms and conditions as the Board may approve;
and Manager shall from time to time render appropriate accountings of such
collections and payments to the Board and, upon request, to the auditors of
Front Yard or any Subsidiary.


16

--------------------------------------------------------------------------------




Section 5    Records; Confidentiality. Manager shall maintain appropriate books
of account, records and files relating to any services performed hereunder, and
such books of account, records and files shall be accessible for inspection by
representatives of Front Yard and each of the Subsidiaries during normal
business hours upon reasonable advance written notice. Manager shall have full
responsibility for the maintenance, care and safekeeping of all such books of
account, records and files. Manager shall keep confidential any and all
Confidential Information and shall not use Confidential Information except in
furtherance of its duties under this Agreement, or disclose Confidential
Information, in whole or in part, to any Person other than (i) to directors,
officers, employees, agents, representatives or advisors of Manager or any of
its Affiliates who need to know such Confidential Information for the purpose of
rendering services hereunder, (ii) to appraisers, lenders or other financing
sources, commercial counterparties or any similar entity and others in the
ordinary course of Front Yard’s and the Subsidiaries’ business ((i) and (ii)
collectively, “Manager Permitted Disclosure Parties”), (iii) in connection with
any governmental or regulatory filings of Manager, Front Yard and any of the
Subsidiaries (including, if required by law, any filings made by Manager, Front
Yard or any Subsidiary as a result of its status as a public company) or
disclosure or presentations to Front Yard’s investors (subject to compliance
with Regulation FD), (iv) to governmental officials having jurisdiction over
Front Yard or any the Subsidiaries, (v) as requested by law or legal process to
which Manager or any Person to whom disclosure is permitted hereunder is a party
or (vi) otherwise with the consent of the Board. Manager shall inform each of
its Manager Permitted Disclosure Parties of the non-public nature of the
Confidential Information. Nothing herein shall prevent Manager from disclosing
Confidential Information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of, or pursuant to any law or regulation
of, any regulatory agency or authority, (iii) to the extent reasonably required
in connection with the exercise of any remedy hereunder, or (iv) to its legal
counsel or independent auditors; provided, that with respect to clauses (i) and
(ii), it is agreed that, so long as it is not legally prohibited, Manager will
provide the Board with written notice, within a reasonable period of time of
such order, request or demand so that Front Yard may seek an appropriate
protective order and/or waive Manager’s compliance with the provisions of this
Agreement. If, failing the entry of a protective order or the receipt of a
waiver hereunder, Manager is required to disclose Confidential Information,
Manager may disclose only that portion of such Confidential Information that is
legally required without liability hereunder; provided that Manager shall
exercise its reasonable best efforts to obtain reliable assurance that
confidential treatment will be accorded to such Confidential Information.
Notwithstanding anything herein to the contrary, each of the following shall be
deemed to be excluded from the provisions hereof: any Confidential Information
that (A) is available to the public from a source other than Manager or any of
its Affiliates, (B) is released by Front Yard or any of the Subsidiaries to the
public (except to the extent exempt under Regulation FD) or to Persons who are
not under similar obligations of confidentiality to Front Yard and each of the
Subsidiaries, or (C) is obtained by Manager from a third party which, to the
best of Manager’s knowledge, does not constitute a breach by such third party of
an obligation of confidence with respect to the Confidential Information
disclosed. The provisions of this Section 5 shall survive the expiration or
earlier termination of this Agreement for a period of one year.


17

--------------------------------------------------------------------------------




Section 6    Compensation.
(a)    Front Yard agrees to pay, and Manager agrees to accept, as compensation
for the services provided by Manager under this Agreement, the Base Management
Fee and the Incentive Fee, subject to adjustment, if any, as set forth in
Sections 6(d) and 6(e).
(b)    The Parties acknowledge that the Base Management Fee and Incentive Fee
are intended in part to compensate Manager and any of its Affiliates performing
services for or on behalf of Front Yard or any Subsidiary for the costs and
expenses they will incur hereunder, as well as certain internal expenses (for
example the salaries, incentive compensation and benefits payable to Manager’s
and its controlled Affiliates’ employees) not otherwise reimbursable under
Section 7, in order for Manager to provide Front Yard and the Subsidiaries with
the investment advisory services and certain general management services
rendered under this Agreement. For the avoidance of doubt, the Base Management
Fee is not intended to, and will not, cover expenses incurred directly by
Manager for and on behalf of Front Yard pursuant to Section 7, which expenses
shall be paid directly by Front Yard or reimbursed to Manager pursuant to
Section 7.
(c)    Base Management Fee.
(i)    The Base Management Fee shall be payable for each calendar quarter in
arrears commencing as of the Effective Date. If applicable, the initial and
final quarterly installments of the Base Management Fee shall be pro-rated based
on the number of days during the initial and final calendar quarters,
respectively, that this Agreement is in effect. Manager shall calculate each
quarterly installment of the Base Management Fee, and deliver such calculation
(a “Base Fee Computation”) to the Board, within forty (40) days following the
last day of each calendar quarter (or, in the case of the last calendar quarter
of a calendar year, within sixty (60) days following the last day of such
calendar quarter). Upon such delivery to the Board, subject to Section 6(f) and
Section 6(g), payment of the Base Management Fee shown in such Base Fee
Computation shall be due and payable no later than the date which is twenty-five
(25) Business Days after the date of delivery of the Base Fee Computation to the
Board, unless the Board disputes the calculation or amount of the Base Fee
Computation within such twenty-five (25)-Business Day period, in which event
Front Yard shall pay to Manager the undisputed amount of the Base Management
Fee, and the balance shall be subject to the procedures set forth in Section
6(f) and Section 6(g).
(ii)    “Base Management Fee” means, for any calendar quarter:
(A)    if the first day of such calendar quarter is prior to the Reset Date,
(1) $3,584,000 (the “Minimum Base Fee”) plus (2) the Additional Base Fee, if
any, minus, solely in the case of the fourth quarter of (x) calendar year 2021
or (y) any calendar year thereafter, (3) the AFFO Adjustment Amount, if any;
provided, that in no event shall the amount calculated in this Section
6(c)(ii)(A) for any calendar quarter be less than the Minimum Base Fee or
greater than $5,250,000; or


18

--------------------------------------------------------------------------------




(B)    if the first day of such calendar quarter is on or after the Reset Date,
(1) one-quarter (1/4) of the sum of (I) the “Annual Base Fee Floor” applicable
to such Gross Real Estate Assets as set forth in the chart below plus (II) the
amount calculated by multiplying (x) the “Manager Base Fee Percentage”
applicable to such Gross Real Estate Assets as set forth in the chart below, by
(y) the amount, if any, by which such Gross Real Estate Assets exceed the “Gross
Real Estate Assets Floor” applicable to such Gross Real Estate Assets as set
forth in the chart below minus, solely in the case of the fourth quarter of a
calendar year only, (2) the AFFO Adjustment Amount (if any); provided, that in
no event shall the amount calculated in this Section 6(c)(ii)(B) for any
calendar quarter be less than the Minimum Base Fee;
Gross Real Estate Assets
Annual Base Fee Floor
Manager Base Fee Percentage
Gross Real Estate Assets Floor
Up to $2,750,000,000
$21,000,000
0.325%
$2,250,000,000
$2,750,000,000 – $3,250,000,000
$22,625,000
0.275%
$2,750,000,000
$3,250,000,000 – $4,000,000,000
$24,000,000
0.25%
$3,250,000,000
$4,000,000,000 – $5,000,000,000
$25,875,000
0.175%
$4,000,000,000
$5,000,000,000 – $6,000,000,000
$27,625,000
0.125%
$5,000,000,000
$6,000,000,000 – $7,000,000,000
$28,875,000
0.10%
$6,000,000,000
Thereafter
$29,875,000
0.05%
$7,000,000,000

An illustrative example of the calculation of the Base Management Fee is
attached hereto as Annex B and incorporated herein by reference.
(iii)    The Parties acknowledge that all Designated Manager Expenses shall be
borne at all times exclusively by Manager and, notwithstanding anything to the
contrary contained herein, shall not be reimbursable to Manager under any
circumstances. Notwithstanding the foregoing provisions regarding the
calculation of the Base Management Fee, to the extent that any Designated
Manager Expenses are actually incurred and paid by Front Yard and/or any of the
Subsidiaries (and not reimbursed by Manager), there shall be a dollar for dollar
reduction of the Base Management Fee (and Incentive Fee, if necessary) in the
amount of any such Designated Manager Expenses that are actually incurred and
paid by Front Yard and/or any of the Subsidiaries (and not reimbursed by
Manager) (the amount of any such reduction to the Base Management Fee being
referred to herein as the “Management Expense Reduction Amount”). Manager shall
set forth the calculation of any Management Expense Reduction Amount, together
with reasonable backup detailing the Designated Manager Expenses then being paid
or otherwise borne by Front Yard and/or any of the Subsidiaries, in the Base Fee
Computation delivered by Manager to the Board.


19

--------------------------------------------------------------------------------




(d)    Incentive Fee. The Incentive Fee shall be payable to Manager annually in
arrears commencing as of the Effective Date, provided, that, notwithstanding
anything to the contrary contained herein, to the extent the Incentive Fee
payable to Manager for any calendar year (after taking into account any AFFO
Adjustment Amount and the payment of the Incentive Fee) would cause the AFFO
attributable to each share of Common Stock for such calendar year to be less
than $0.60 (based on the number of shares of Common Stock used in the financial
statements of Front Yard for such calendar year in determining FFO per share of
Common Stock, subject to adjustments, if any, under Section 6(h)), such portion
of the Incentive Fee shall not be payable to Manager for such calendar year.
Manager shall calculate the Incentive Fee, and deliver such calculation (an
“Incentive Fee Computation”) to the Board, within sixty (60) days following the
last day of each calendar year (or, if applicable, within forty (40) days
following the last day of the calendar quarter in which this Agreement is
terminated (or, if such calendar quarter is the last calendar quarter of a
calendar year, within sixty (60) days following the last day of such calendar
quarter)). Upon such delivery to the Board, subject to Section 6(f) and Section
6(g), payment of the Incentive Fee shown in such Incentive Fee Computation shall
be due and payable no later than the date which is twenty-five (25) Business
Days after the date of delivery of the Incentive Fee Computation to the Board,
unless the Board disputes the calculation or amount of the Incentive Fee
Computation within such 25-Business Day period, in which event Front Yard shall
pay to Manager the undisputed amount of the Incentive Fee, and the balance shall
be subject to the procedures set forth in Section 6(f) and Section 6(g). At the
absolute discretion of the Board, up to 25% of the Incentive Fee (as determined
by Front Yard) may be payable in shares of Common Stock if the Common Stock is
traded at such time on a national securities exchange and provided that (i) no
amounts shall be payable in Common Stock to the extent the ownership of such
Common Stock by Manager would violate the limit on ownership of Common Stock set
forth in Front Yard’s Governing Agreements, after giving effect to any waiver
from such limit that the Board may grant to Manager in the future, (ii) the
issuance of Common Stock to Manager shall comply with all applicable
restrictions under law and stock exchange regulations, (iii) Front Yard shall
use best efforts to cause any such shares of Common Stock to be registered for
sale under the Securities Act, and (iv) Manager may sell or distribute any such
Common Stock in the manner that it determines, in its absolute discretion,
subject to applicable law and the next succeeding sentence. In the event Front
Yard chooses to pay any portion of the Incentive Fee in the form of Common Stock
in accordance with this Section 6(d), the Common Stock shall be subject to a
twelve (12) month lock-up from the date of issuance and the value of each share
of Common Stock shall be deemed to be the VWAP of the Common Stock for the five
(5) Business Days prior to the date Front Yard pays the Incentive Fee to Manager
pursuant to this Section 6(d). An illustrative example of the calculation of the
Incentive Fee is attached hereto as Annex B and incorporated herein by reference
(e)    Aggregate Fee Cap. Notwithstanding anything to the contrary contained
herein, including Sections 6(a), (b), (c) and (d), in no event shall the
aggregate amount of (x) the Base Management Fees plus (y) the Incentive Fee,
payable to Manager in any calendar year exceed the Aggregate Fee Cap; provided,
that, the applicable Aggregate Fee Cap shall be used first to determine the
maximum amount of any Base Management Fees payable to Manager and, provided that
the aggregate amount of such Base Management Fees do not exceed the Aggregate
Fee Cap, the amount of any Aggregate Fee Cap in excess of the aggregate amount
of such Base Management Fees shall then be used to determine the maximum amount
of any Incentive Fee payable to Manager. The “Aggregate Fee Cap” means, for any
calendar year:


20

--------------------------------------------------------------------------------




(i)    if the Average Gross Real Estate Assets during such calendar year is less
than $2,250,000,000, an amount equal to $21,000,000; or
(ii)    if the Average Gross Real Estate Assets during such calendar year is
greater than or equal to $2,250,000,000, an amount equal to the sum of (A) the
“Aggregate Fee Floor” applicable to such Gross Real Estate Assets as set forth
in the chart below plus (B) the amount calculated by multiplying (1) the
“Aggregate Fee Percentage” applicable to such Gross Real Estate Assets as set
forth in the chart below by (2) the amount by which such Gross Real Estate
Assets exceed the “Gross Real Estate Assets Floor” applicable to such Gross Real
Estate Assets as set forth in the chart below:
Gross Real Estate Assets
Aggregate Fee Floor
Aggregate Fee Percentage
Gross Real Estate Assets Floor
$2,250,000,000 – $2,750,000,000
$21,000,000
0.65%


$2,250,000,000


$2,750,000,000 – $3,250,000,000
$24,250,000
0.60%


$2,750,000,000


$3,250,000,000 – $4,000,000,000
$27,250,000
0.50%


$3,250,000,000


$4,000,000,000 – $5,000,000,000
$31,000,000
0.45%


$4,000,000,000


$5,000,000,000 – $6,000,000,000
$35,500,000
0.25%


$5,000,000,000


$6,000,000,000 – $7,000,000,000
$38,000,000
0.125%


$6,000,000,000


Thereafter
$39,250,000
0.10%


$7,000,000,000



An illustrative example of the calculation of the Aggregate Fee Cap is attached
hereto as Annex B and incorporated herein by reference.
(f)    Notwithstanding anything to the contrary contained herein, following the
receipt by Front Yard of any Payment Computation, and prior to the date that any
fees, costs or expenses relating to such Payment Computation are due and payable
hereunder, Front Yard may provide written notice (a “Payment Dispute Notice”) to
Manager disputing the amount set forth in the relevant Payment Computation (a
“Payment Dispute”), in which case the Parties shall negotiate in good faith to
reach an agreement on such Payment Dispute; provided, that Front Yard shall pay
to Manager any amounts not so disputed within the applicable time period
specified hereunder. If the Parties are unable to reach agreement on the Payment
Dispute within thirty (30) calendar days of the date of delivery of the relevant
Payment Dispute Notice or such other date as the Parties may otherwise mutually
agree, each in its sole discretion (the “Negotiation Period”), then such Payment
Dispute shall be determined by final and binding arbitration in accordance with
Section 6(g).


21

--------------------------------------------------------------------------------




(g)    All Payment Disputes not resolved by the Parties by the end of the
Negotiation Period shall be resolved by final and binding arbitration
administered by the AAA under its Commercial Arbitration Rules, conducted in New
York, New York, subject to the following provisions:
(i)    Each of Front Yard and FYR LP, on the one hand, and Manager, on the other
hand, shall choose one (1) arbitrator, who shall have knowledge and experience
with respect to the Real Estate Assets, within ten (10) Business Days after the
conclusion of the Negotiation Period and the two chosen arbitrators shall
mutually select, within ten (10) Business Days after the later selection, a
third (3rd) arbitrator, who shall be a retired judge selected from a roster of
arbitrators provided by the AAA (each, an “Arbitrator” and, together, the
“Arbitrators”). If the third (3rd) Arbitrator is not selected within fifteen
(15) Business Days after the conclusion of the Negotiation Period (or such other
time period as Front Yard and Manager may agree), Front Yard and Manager shall
promptly request that the commercial panel of the AAA select an independent
Arbitrator meeting such criteria.
(ii)    The rules of arbitration shall be the Commercial Arbitration Rules of
the AAA; provided, however, that, notwithstanding any provisions of the
Commercial Arbitration Rules to the contrary, unless otherwise mutually agreed
to by Front Yard and Manager, the sole discovery available to each party shall
be the right (A) to serve a request for the production of documents containing
not more than thirty (30) separate requests and (B) to conduct (i) up to three
(3) non-expert depositions of no more than seven (7) hours of testimony each and
(ii) up to one (1) expert deposition of no more than five (5) hours of
testimony.
(iii)    The Arbitrators shall render a decision by majority decision within
thirty (30) days after the record closes, unless Front Yard and Manager agree to
extend such time. The decision shall be final and binding upon Front Yard and
Manager; provided, however, that such decision shall not restrict either Front
Yard or Manager from terminating this Agreement pursuant to the terms hereof.
(iv)    Each Party shall pay its own expenses in connection with the resolution
of any Payment Disputes, including attorneys’ fees.
(v)    Front Yard and the Subsidiaries and Manager shall keep confidential the
existence, conduct and content of any arbitration pursuant to this Section 6(g),
and neither Front Yard nor Manager shall disclose to any Person any information
about such arbitration, except in connection with such arbitration or as may be
required by law or by any regulatory authority (or any exchange on which such
party’s securities are listed) or for financial reporting purposes in such
party’s financial statements.


22

--------------------------------------------------------------------------------




(h)    The Parties acknowledge that all financial formulas and calculations set
forth in this Section 6 and in various definitions (including “AFFO Adjustment
Amount” and “Excess Quarterly AFFO”), are based upon the classes and numbers of
Common Stock as of the Effective Date. Notwithstanding anything to the contrary
contained herein, if, after the Effective Date, outstanding shares of Common
Stock are changed into a different number or class of shares by reason of any
stock split, division or subdivision of shares, stock dividend, reverse stock
split, consolidation of shares, reclassification, recapitalization or other
similar transaction, then such financial formulas and calculations shall be
appropriately adjusted to provide the same economic effect as contemplated by
this Agreement prior to such event.
Section 7    Expenses of Front Yard, FYR LP and Subsidiaries.
(a)    Subject to Section 2(f) and Section 7(b), Manager shall be solely
responsible for all of its own costs and expenses, including office space,
security, utilities, computer systems and compensation and related expenses of
Manager’s (or any of Manager’s Affiliates) officers, employees and other
personnel who provide services to Front Yard and/or the Subsidiaries pursuant to
this Agreement or otherwise (including the directors, officers and employees of
Front Yard who are also officers or employees of Manager or any of its
Affiliates), including salaries, bonuses and other wages, payroll taxes and the
cost of employee benefit plans of such personnel and costs of insurance with
respect to such personnel other than the salaries bonuses and other expenses
related to compensation of the Dedicated Officer and other than Designated
Employee Expenses (collectively, “Manager Expenses”).
(b)    Except as otherwise provided herein (including pursuant to Section
6(c)(iii), Section 7(a) and Section 7(d)), Front Yard and each of the
Subsidiaries shall pay all of their own costs and expenses, and, to the extent
such expenses are initially paid by Manager or its Affiliates, Front Yard or FYR
LP (or any other Subsidiary) shall reimburse Manager for any reasonable
out-of-pocket costs and expenses incurred by Manager (or any Affiliate to whom
Manager has delegated the performance of any of its duties hereunder) on behalf
of Front Yard or any of the Subsidiaries, other than Designated Manager
Expenses, which the Parties acknowledge shall be borne solely by Manager as part
of its Base Management Fee. Subject to and without limiting the generality of
the foregoing, it is specifically agreed that the following actual costs and
expenses of Front Yard or any of the Subsidiaries shall be paid by Front Yard or
FYR LP (or such other Subsidiary), and shall not be paid by Manager (or any
Affiliate to whom Manager has delegated the performance of any of its duties
hereunder) (and if paid by Manager or any such Affiliate, shall be reimbursed by
FYR LP):
(i)    all reasonable costs and expenses associated with the formation and
capital-raising activities of Front Yard and each of the Subsidiaries, if any,
including the costs and expenses of the preparation of Front Yard’s registration
statements, any and all costs and expenses of any equity and/or debt offerings
and any filing fees and costs of being a public company, including filings with
the SEC, the Financial Industry Regulatory Authority and the NYSE (or any other
exchange or over-the-counter market), among other such entities;


23

--------------------------------------------------------------------------------




(ii)    all reasonable costs and expenses in connection with the acquisition,
origination, disposition, development, modification, protection, maintenance,
financing, refinancing, hedging, administration and ownership of Front Yard’s or
any of the Subsidiaries’ investment assets (including costs and expenses
incurred for transactions that are not subsequently completed), including costs
and expenses incurred in contracting with third Persons, including, subject to
Section 2(f), any of Manager’s Affiliates pursuant to Affiliate Agreements, to
provide such services, such as legal fees, accounting fees, consulting fees,
loan servicing fees, trustee fees, appraisal fees, insurance premiums,
commitment fees, brokerage fees, guaranty fees, ad valorem taxes, costs of
diligence, foreclosure, maintenance, repair and improvement of property and
premiums for insurance on property owned or leased by Front Yard or any of the
Subsidiaries;
(iii)    all reasonable legal, audit, accounting, consulting, underwriting,
brokerage, listing, filing, custodian, transfer agent, rating agency,
registration and other fees and charges, and printing, engraving and all other
expenses and taxes incurred in connection with the issuance, distribution,
transfer, registration and stock exchange listing of Front Yard’s or any of the
Subsidiaries’ equity securities or debt securities;
(iv)    all reasonable costs and expenses in connection with legal, accounting,
due diligence (including due diligence costs for assets that are not
subsequently acquired), asset management, securitization, property management,
brokerage, leasing and other services that outside professionals or outside
consultants perform on Front Yard’s or any of the Subsidiaries’ behalf,
excluding any such costs or expenses that are Designated Manager Expenses;
(v)    all reasonable expenses relating to communications to holders of equity
securities or debt securities issued by Front Yard or any of the Subsidiaries
and the other third party services utilized in maintaining relations with
holders of such securities and in complying with the continuous reporting and
other requirements of governmental bodies or agencies (including the SEC),
including any costs of computer services in connection with this function, the
cost of printing and mailing certificates for such securities and proxy
solicitation materials and reports to holders of Front Yard’s or any of the
Subsidiaries’ securities and the cost of any reports to third parties required
under any indenture to which Front Yard or any of the Subsidiaries is a party;
(vi)    all costs and expenses of money borrowed by Front Yard or any of the
Subsidiaries, including principal, interest and the reasonable costs associated
with the establishment and maintenance of any credit facilities, warehouse
loans, securitizations repurchase agreements and other indebtedness of Front
Yard or any of the Subsidiaries (including commercially reasonable commitment
fees, accounting fees, legal fees, closing and other costs and expenses);
(vii)    all taxes and license fees payable by Front Yard or any of the
Subsidiaries, including interest and penalties thereon that are not the result
of any action or inaction of Manager;


24

--------------------------------------------------------------------------------




(viii)    all reasonable fees paid to and expenses of third-party advisors and
independent contractors, consultants, managers and other agents (including real
estate underwriters, brokers and special servicers) engaged by Front Yard or any
of the Subsidiaries or by Manager or any of its Affiliates for the account of
Front Yard or any of the Subsidiaries;
(ix)    all reasonable costs of obtaining liability or other insurance to
indemnify the underwriters of any securities of Front Yard;
(x)    all reasonable costs and expenses relating to the acquisition of, and
maintenance and upgrades to, the portfolio accounting systems of Front Yard or
any of the Subsidiaries;
(xi)    all reasonable compensation and fees paid to directors or trustees of
Front Yard or any of the Subsidiaries (excluding those directors, trustees or
officers who are also officers or employees of Manager or any of its
Affiliates), all expenses of directors, partners or trustees of Front Yard or
any of the Subsidiaries, the cost of directors’ and officers’ liability
insurance and premiums for errors and omissions insurance, and any other
insurance deemed necessary or advisable by the Board for the sole benefit of
Front Yard and its directors and officers; provided, however, FYR LP (or any
Subsidiary) shall only be responsible for a proportionate share of errors and
omissions insurance, as determined by Manager in good faith, where such expenses
were not incurred solely for the benefit of Front Yard or any of the
Subsidiaries;
(xii)    all reasonable third-party legal, accounting and auditing fees and
expenses and other similar services solely relating to Front Yard’s or any of
the Subsidiaries’ operations (including all quarterly and annual audit or tax
fees and expenses);
(xiii)    all reasonable third-party legal, expert and other fees and expenses
relating to any actions, proceedings, lawsuits, demands, causes of action and
claims, whether actual or threatened, made by or against Front Yard or any of
the Subsidiaries, or which Front Yard or any of the Subsidiaries is authorized
or obligated to pay under applicable law or its Governing Agreements or by the
Board;
(xiv)    subject to Section 8, any judgment or settlement of pending or
threatened proceedings (whether civil, criminal or otherwise) against Front Yard
or any of the Subsidiaries, or against any director, trustee or officer of Front
Yard or any of the Subsidiaries in his capacity as such for which Front Yard or
any of the Subsidiaries is required to indemnify such director, trustee or
officer by any court or governmental agency, or settlement of pending or
threatened proceedings;
(xv)    all reasonable travel and related expenses of directors, trustees,
officers and employees of Front Yard or any of the Subsidiaries and Manager,
incurred in connection with attending meetings of the Board or holders of
securities of Front Yard or any of the Subsidiaries or performing other business
activities that relate to Front Yard or any of the Subsidiaries, including
travel and expenses incurred in connection with the purchase, consideration for
purchase, financing, refinancing, sale or other disposition of any investment or
potential investment of Front Yard or any of the Subsidiaries; provided, that


25

--------------------------------------------------------------------------------




FYR LP (or any Subsidiary) shall only be responsible for a proportionate share
of such expenses, as determined by Manager in good faith, where such expenses
were not incurred solely for the benefit of Front Yard or any of the
Subsidiaries;
(xvi)    all reasonable expenses of organizing, modifying or dissolving Front
Yard or any of the Subsidiaries and costs preparatory to entering into a
business or activity, or of winding up or disposing of a business activity of
Front Yard or any of the Subsidiaries, if any;
(xvii)    all reasonable expenses relating to payments of dividends or interest
or distributions in cash or any other form made or caused to be made by the
Board to or on account of holders of the securities of Front Yard or any of the
Subsidiaries, including in connection with any dividend reinvestment plan;
(xviii)    all reasonable costs and expenses related to the design and
maintenance of Front Yard’s website or sites and associated with any computer
software, hardware, electronic equipment or purchased information technology
services from third-party vendors that are used primarily for Front Yard or any
of the Subsidiaries; provided, however, that FYR LP (or any Subsidiary) shall
only be responsible for a proportionate share of such expenses, as determined by
Manager in good faith, where such expenses were not incurred solely for the
benefit of Front Yard or any of the Subsidiaries;
(xix)    all reasonable costs and expenses incurred with respect to market
information systems and publications, research publications and materials, and
settlement, clearing and custodial fees and expenses; provided, however, that
FYR LP (or any Subsidiary) shall only be responsible for a proportionate share
of such expenses, as determined by Manager in good faith, where such expenses
were not incurred solely for the benefit of Front Yard or any of the
Subsidiaries;
(xx)    all reasonable costs and expenses of maintaining compliance with all
U.S. federal, state, local and applicable regulatory body rules and regulations;
provided, however, that FYR LP (or any Subsidiary) shall only be responsible for
a proportionate share of such costs and expenses, as determined by Manager in
good faith, where such costs and expenses were not incurred solely for the
benefit of Front Yard or any of the Subsidiaries;
(xxi)    all reasonable expenses relating to any office or office facilities,
including disaster backup recovery sites and facilities, to the extent
maintained for Front Yard or any of the Subsidiaries separate from the offices
of Manager or any of its Affiliates and separate from any such recovery sites or
facilities maintained for Manager or any of its Affiliates; provided, that FYR
LP (or any Subsidiary) shall only be responsible for a proportionate share of
such costs and expenses, as determined by Manager in good faith, where such
costs and expenses were not incurred solely for the benefit of Front Yard or any
of the Subsidiaries;


26

--------------------------------------------------------------------------------




(xxii)    all other reasonable expenses of Front Yard or any of the Subsidiaries
relating to the business and investment operations of Front Yard and the
Subsidiaries, including the costs and expenses of acquiring, originating,
owning, protecting, maintaining, financing, refinancing, developing, modifying
and disposing of investments that are not the responsibility of Manager under
this Agreement; and
(xxiii)    all other reasonable expenses actually incurred by the Manager or its
Affiliates or their respective managers, officers, trustees, directors,
employees, members, representatives or agents, or any Affiliates thereof, that
are reasonably necessary for the performance by the Manager of its duties and
functions under this Agreement for, and on behalf of, Front Yard and any of the
Subsidiaries to the extent provided for in the Expense Budget.
(c)    Costs and expenses properly incurred by Manager (or any Affiliate of
Manager to whom Manager has delegated the performance of any of its duties
hereunder) on behalf of Front Yard or any of the Subsidiaries in accordance with
the terms of this Agreement shall be reimbursed quarterly to Manager as follows:
Manager shall prepare a written statement in detail documenting the costs and
expenses of Front Yard and each of the Subsidiaries and those incurred by
Manager (or Affiliate of Manager) on behalf of Front Yard or any of the
Subsidiaries during each calendar quarter (the “Expense Fee Computation”), which
shall be reconciled with the most recent Expense Budget, and shall deliver such
written statement to Front Yard within thirty (30) days after the end of each
calendar quarter.
(d)    Subject to this Section 7(d), Section 6(f) and Section 6(g), Front Yard
or FYR LP (or any other Subsidiary) shall pay all amounts properly payable to
Manager pursuant to this Section 7 within twenty (20) Business Days after the
date of delivery of the Expense Fee Computation without demand, deduction,
offset or delay. Cost and expense reimbursement to Manager shall be subject to
further adjustment at the end of each calendar year in connection with the
annual audit of Front Yard and the Subsidiaries. In connection therewith,
Manager shall prepare and deliver to Front Yard, within thirty (30) days after
the conclusion of each such annual audit, a list of adjustments made as a result
of, or in preparation for, the audit. The Board, in its reasonable discretion,
shall determine, within thirty (30) days after receipt of such list, whether
funds should be refunded by Manager to Front Yard or the Subsidiaries or paid by
Front Yard or any Subsidiary to Manager, or if any accruals for the next
calendar year should be adjusted. In addition to the foregoing, to the extent
that (i) any such audit reveals that Manager has incurred any Unapproved
Expenses that have not been expressly approved by Front Yard pursuant to Section
7(e) and (ii) Front Yard determines in its good faith judgment that Front Yard
would not have approved such Unapproved Expenses if Manager had presented such
proposed overage in expenses in advance, such Unapproved Expenses shall not be
reimbursable to Manager hereunder and, to the extent that any such Unapproved
Expenses have been previously reimbursed to Manager or otherwise paid by Front
Yard, Manager shall reimburse Front Yard the amount of such Unapproved Expenses.
Manager shall set forth the calculation of any such amount in addition to the
Base Fee Computation delivered by Manager to the Board. The provisions of
Sections 7(a), (b), (c) and (d) shall survive the expiration or earlier
termination of this Agreement to the extent such Unapproved Expenses previously
have been incurred or are incurred in connection with such expiration or
termination.


27

--------------------------------------------------------------------------------




(e)    Manager, no later than December 31 of each calendar year, shall prepare
and deliver to Front Yard a reasonably detailed consolidated forecast of Front
Yard’s and each Subsidiary’s anticipated operating expenses and capital
expenditures for the next calendar year in a form satisfactory to the Board in
its reasonable discretion and for approval by the Board in its reasonable
discretion (the “Expense Budget”). If, at any time following the Board’s
approval of the Expense Budget for any calendar year, Manager anticipates or
projects the need to incur any cost or expense (other than an Uncontrollable
Expense) for or on behalf of Front Yard or any Subsidiary in excess of the
Expense Budget which, when added to any other costs and expenses, exceeds the
Expense Budget applicable to the period when such costs or expenses were
incurred by more than a variance of the lesser of ten percent (10%) of any
single line item in question or five percent (5%) of the total Expense Budget
approved or ratified by the Board in accordance with the terms of this Agreement
(collectively, the “Unapproved Expenses”), Manager shall deliver written notice
to Front Yard setting forth, in reasonable detail, the amount and description of
any such anticipated or projected Unapproved Expenses and the reason therefor,
prior to incurring any such Unapproved Expenses. Front Yard shall, following its
receipt of any such notice from Manager, either approve or disapprove any or all
of such Unapproved Expenses as reasonably determined by Front Yard. Any
Unapproved Expenses that have not been expressly approved by Front Yard shall be
deemed to have been disapproved by Front Yard and to the extent Manager
subsequently incurs such Unapproved Expenses, such Unapproved Expenses shall be
subject to Section 7(d).
Section 8    Limits of Manager’s Responsibility; Indemnification.
(a)    Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith and shall not be
responsible for any action of the Board in following or declining to follow any
advice or recommendations of Manager. Without modification of any indemnity
provisions contained in any Affiliate Agreement, Manager and its Affiliates, and
the directors, officers, employees and stockholders of Manager and its
Affiliates, will not be liable to Front Yard, any Subsidiary, or the Board for
any acts or omissions by Manager or its officers, employees or Affiliates
performed in accordance with and pursuant to this Agreement, except by reason of
acts or omissions constituting bad faith, willful misconduct, gross negligence
or reckless disregard of their respective duties under this Agreement. Front
Yard shall, to the full extent lawful, reimburse, indemnify and hold harmless
Manager, its Affiliates, and the directors, officers and employees of Manager
and its Affiliates (each, a “Manager Indemnified Party”), of and from any and
all expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including reasonable attorneys’ fees) (collectively “Losses”)
in respect of or arising from any acts or omissions of such Manager Indemnified
Party performed in good faith under this Agreement and not constituting bad
faith, willful misconduct, gross negligence or reckless disregard of duties of
such Manager Indemnified Party under this Agreement. In addition, the Manager
Indemnified Parties will not be liable for trade errors that may result from
ordinary negligence, including errors in the investment decision making process
and/or in the trade process.
(b)    Notwithstanding any other provisions of (i) this Agreement, (ii) the
Original Management Agreement or (iii) that certain Asset Management Agreement,
dated as of December 21, 2012, by and among Front Yard, FYR LP and Manager to
the contrary, (A) neither Manager nor any of its Manager Related Parties shall
be entitled to any indemnity or reimbursement of expenses or costs arising out
of or relating to (1) any Claim brought by any stockholders of Manager


28

--------------------------------------------------------------------------------




(in their capacity as stockholders of Manager) against (x) Manager or its
directors or officers or (y) Front Yard or its Affiliates, (2) the lawsuit
titled The Police Retirement System of St. Louis v. William C. Erbey, et al.,
Case No. 24-C-15-000223, or (3) any claim arising out of the negotiation or
execution of this Agreement or the Original Management Agreement, and
(B) neither Front Yard nor any of the Subsidiaries shall, as a result of this
Agreement or any other agreement or commitment between Manager and Front Yard or
their respective Affiliates existing on or before the Effective Date, acquire,
assume, undertake, take subject to or otherwise be liable or responsible for any
of the claims or liabilities described in clauses (1)(x) or (2) above or any
other debts, liabilities or other obligations of Manager, its Affiliates or any
other Person for, with respect to, arising from, related to or in connection
with any preferred stock or any other debt or securities of Manager or any of
its Affiliates (which, for the purposes of this Agreement, shall not include
Front Yard and the Subsidiaries) at any time during the term of this Agreement
or as a result of or in connection with any Termination Without Cause, any
termination upon the occurrence of a Cause Event, or any termination upon a
Manager Change of Control.
(c)    Manager shall, to the full extent lawful, reimburse, indemnify and hold
harmless Front Yard, the Subsidiaries and the directors, officers and employees
of Front Yard, the Subsidiaries and each Person, if any, controlling Front Yard
(each, a “Front Yard Indemnified Party”; a Manager Indemnified Party and a Front
Yard Indemnified Party are each sometimes hereinafter referred to as an
“Indemnified Party”) of and from any and all Losses in respect of or arising
from (i) any acts or omissions of a Manager Indemnified Party constituting bad
faith, willful misconduct, gross negligence or reckless disregard of any duties
of Manager under this Agreement, or (ii) any claims by Manager’s (or any of its
controlled Affiliate’s) employees relating to or arising out of their employment
by Manager (or any such controlled Affiliate).
(d)    In case any such Claim is brought against any Indemnified Party in
respect of which indemnification may be sought by such Indemnified Party
pursuant hereto, the Indemnified Party shall give prompt written notice thereof
to the indemnifying party, which notice shall include all documents and
information in the possession of or under the control of such Indemnified Party
reasonably necessary for the evaluation and/or defense of such Claim and shall
specifically state that indemnification for such Claim is being sought under
this Section 8; provided, however, that the failure of the Indemnified Party to
so notify the indemnifying party shall not limit or affect such Indemnified
Party’s rights other than pursuant to this Section 8. Upon receipt of such
notice of Claim (together with such documents and information from such
Indemnified Party), the indemnifying party shall, at its sole cost and expense,
in good faith defend any such Claim with counsel reasonably satisfactory to such
Indemnified Party, which counsel may, without limiting the rights of such
Indemnified Party pursuant to the next succeeding sentence of this Section 8(d),
also represent the indemnifying party in such investigation, action or
proceeding. In the alternative, such Indemnified Party may elect to conduct the
defense of the Claim, if (i) such Indemnified Party reasonably determines that
the conduct of its defense by the indemnifying party could be materially
prejudicial to its interests, (ii) the indemnifying party refuses to assume such
defense (or fails to give written notice to the Indemnified Party within ten
(10) days of receipt of a notice of Claim that the indemnifying party assumes
such defense), or (iii) the indemnifying party shall have failed, in such
Indemnified Party’s reasonable judgment, to defend the Claim in good faith. The
indemnifying party may settle any Claim against such Indemnified Party without
such Indemnified Party’s consent, provided (i) such settlement is without any
Losses whatsoever to such Indemnified Party, (ii) the


29

--------------------------------------------------------------------------------




settlement does not include or require any admission of liability or culpability
by such Indemnified Party and (iii) the indemnifying party obtains an effective
written release of liability for such Indemnified Party from the party to the
Claim with whom such settlement is being made, which release must be reasonably
acceptable to such Indemnified Party, and a dismissal with prejudice with
respect to all claims made by the party against such Indemnified Party in
connection with such Claim. The applicable Indemnified Party shall reasonably
cooperate with the indemnifying party, at the indemnifying party’s sole cost and
expense, in connection with the defense or settlement of any Claim in accordance
with the terms hereof. If such Indemnified Party is entitled pursuant to this
Section 8 to elect to defend such Claim by counsel of its own choosing and so
elects, then the indemnifying party shall be responsible for any good faith
settlement of such Claim entered into by such Indemnified Party. Except as
provided in the immediately preceding sentence, no Indemnified Party may pay or
settle any Claim and seek reimbursement therefor under this Section 8.
(e)    Any Indemnified Party entitled to indemnification hereunder shall first
seek recovery from any other indemnity then available to such Indemnified Party
and/or any applicable insurance policies by which such Indemnified Party is
indemnified or covered prior to seeking recovery hereunder and shall obtain the
written consent of Front Yard or Manager (as applicable) prior to entering into
any compromise or settlement which would result in an obligation of Front Yard
or Manager (as applicable) to indemnify such Indemnified Party. If such
Indemnified Party shall actually recover any amounts under any applicable
insurance policies or other indemnity then available, it shall offset the net
proceeds so received against any amounts owed by Front Yard or Manager (as
applicable) by reason of the indemnity provided hereunder or, if all such
amounts shall have been paid by Front Yard or Manager (as applicable) in full
prior to the actual receipt of such net insurance proceeds, it shall pay over
such proceeds (up to the amount of indemnification paid by Front Yard or Manager
(as applicable) to such Indemnified Party) to Front Yard or Manager (as
applicable). If the amounts in respect of which indemnification is sought arise
out of the conduct of the business and affairs of Front Yard or Manager and also
of any other Person or entity for which the Indemnified Party hereunder was then
acting in a similar capacity, the amount of the indemnification to be provided
by Front Yard or Manager (as applicable) may be limited to Front Yard’s or
Manager’s (as applicable) allocable share thereof if so determined by Front Yard
or Manager (as applicable) in good faith.
(f)    The provisions of this Section 8 shall survive the expiration or earlier
termination of this Agreement.
Section 9    No Joint Venture. Front Yard, FYR LP, on the one hand, and Manager,
on the other hand, are not partners or joint venturers with each other and
nothing herein shall be construed to make them such partners or joint venturers
or impose any liability as such on any of them.


30

--------------------------------------------------------------------------------




Section 10    Term; Renewal; Termination Without Cause.
(a)    This Agreement became effective on the Effective Date and shall continue
in operation, unless terminated in accordance with the terms hereof, until the
fifth (5th) anniversary of the Effective Date (the “Initial Term”). After the
Initial Term, this Agreement shall be deemed renewed automatically each year for
an additional one-year period (an “Automatic Renewal Term”) unless Front Yard or
Manager elects not to allow the term of this Agreement to be automatically
renewed, in accordance with Section 10(b) or Section 10(f), respectively.
(b)    Notwithstanding any other provision of this Agreement to the contrary,
Front Yard may, at any time and in Front Yard’s sole determination and for any
reason or no reason, upon at least one hundred eighty (180) days’ prior written
notice to Manager (the “Termination Notice”), (A) terminate this Agreement for
convenience and without cause (any such termination, a “Termination For
Convenience”) or (B) in connection with the expiration of the Initial Term or
the then current Automatic Renewal Term, elect not to allow this Agreement to
automatically renew (any such nonrenewal of the term, a “Nonrenewal
Termination”). Subject to Section 10(d) and Section 10(e), in the event of a
Termination Without Cause, Front Yard shall pay to Manager the Termination Fee
in cash by wire transfer of immediately available funds (or otherwise as
permitted by Section 10(d) and Section 10(e)) on or prior to the applicable
termination date (the “Effective Termination Date”). Front Yard may terminate
this Agreement upon the occurrence of a Cause Event or upon the occurrence of a
Manager Change of Control pursuant to Section 12 even after a Termination Notice
has been delivered to Manager and, in the case of a valid termination pursuant
to Section 12 prior to the effectiveness of the termination of this Agreement
pursuant to such Termination Notice, no Termination Fee shall be payable by
Front Yard to Manager hereunder; provided, that, for the avoidance of doubt,
Front Yard shall retain the right at its option, upon the occurrence of a
Manager Change of Control, to terminate this Agreement pursuant to this Section
10.
(c)    In connection with a Termination Without Cause, Front Yard shall have the
right (but not the obligation), without any additional consideration paid to
Manager (other than the Termination Fee), to license (in each case as set forth
on Annex A) from Manager and/or its Affiliates on the Effective Termination Date
all or any portion of the Management IP Platform. If Front Yard desires to
exercise its right to license the Management IP Platform (or any portion thereof
as determined by Front Yard), it shall give written notice to Manager in the
Termination Notice or by separate written notice delivered to Manager at any
time thereafter but no later than ninety (90) days prior to the Effective
Termination Date, specifying, in reasonable detail, the portions of the
Management IP Platform that Front Yard has elected to license from Manager
and/or its Affiliates (the “Management IP Platform Election Notice”). The
failure by Front Yard to deliver a Management IP Platform Election Notice to
Manager as provided above shall be deemed to be a waiver by Front Yard to
license all or any portion of the Management IP Platform. If Manager delivers a
Management IP Platform Election Notice, Manager shall (and shall cause any of
its controlled Affiliates to) license to Front Yard, and Front Yard shall
license from Manager (and, if applicable, its Affiliates), the portion of the
Management IP Platform specified in the Management IP Platform Election Notice
(the “Licensed Management IP Platform”), provided, that in no event shall Front
Yard or any Subsidiary acquire, assume, undertake, take subject to or otherwise
be liable or responsible for any debts, liabilities or other obligations of
Manager, any Affiliate of Manager or any other Person in


31

--------------------------------------------------------------------------------




connection with such licensing of the Management IP Platform (or any portion
thereof), other than any liabilities and obligations accruing from and after the
date of acquisition of the portion of the Licensed Management IP Platform as to
which such liabilities or obligations relate. If Front Yard has exercised its
right to license the Management IP Platform (or any portion thereof as may be
determined by Front Yard), the Parties shall reasonably cooperate during the
period from and after delivery of the Management IP Platform Election Notice
through the Effective Termination Date to structure the licensing of the
Management IP Platform (or any portion thereof as may be determined by Front
Yard) in a manner that reasonably ensures continuity in the operations and
business activities of Front Yard and the Subsidiaries and otherwise in
compliance with Section 13. Neither Manager nor any of its controlled Affiliates
shall, at any time during the term of this Agreement, transfer, license or
assign all or any portion of the Management IP Platform to a competitor of Front
Yard or any Subsidiary, other than in connection with a Manager Change of
Control.
(d)    At the absolute discretion of the Board, all or any portion of an
Installment Payment may be payable by Front Yard to Manager in shares of Common
Stock if the Common Stock is traded at such time on a national securities
exchange and provided that (i) no amounts shall be payable in Common Stock to
the extent the ownership of such Common Stock by Manager would violate the limit
on ownership of Common Stock set forth in Front Yard’s Governing Agreements,
after giving effect to any waiver from such limit that the Board may grant to
Manager in the future, (ii) the issuance of Common Stock to Manager shall comply
with all applicable restrictions under law and stock exchange regulation, (iii)
Front Yard shall use best efforts to cause any such shares of Common Stock to be
registered for sale under the Securities Act, and (iv) Manager may sell or
distribute any such Common Stock in the manner that it determines, in its
absolute discretion, subject to applicable law. In the event Front Yard chooses
to pay any portion of an Installment Payment in the form of Common Stock in
accordance with this Section 10(d), the value of each share of Common Stock
shall be deemed to be the VWAP of the Common Stock for the five (5) Business
Days immediately preceding the applicable Installment Payment Date with respect
to Common Stock to be paid on such Installment Payment Date.
(e)    Notwithstanding anything to the contrary contained in this Section 10 or
elsewhere in this Agreement, at least fifty percent (50%) of the Termination Fee
shall be paid in cash on the Effective Termination Date and the remainder of the
Termination Fee may be paid (either in cash or in Common Stock pursuant to
Section 10(d)), at Front Yard’s option, in up to three (3) equal quarterly
installments (without interest), with each such quarterly installment (each, an
“Installment Payment”) to be paid on the sixth (6th), ninth (9th) and twelfth
(12th) month anniversary of the Effective Termination Date (each, an
“Installment Payment Date”) until the Termination Fee has been paid in full.
(f)    No later than one hundred eighty (180) days prior to the end of the
Initial Term or the then current Automatic Renewal Term, as applicable, Manager
may deliver written notice to Front Yard informing Front Yard of Manager’s
election not to allow this Agreement to automatically renew, whereupon this
Agreement shall not be renewed and extended and this Agreement shall terminate
effective at the end of the Initial Term or the then current Automatic Renewal
Term, as applicable. Front Yard is not required to pay to Manager the
Termination Fee or


32

--------------------------------------------------------------------------------




any other amount, compensation, termination fee or penalty in connection with
Manager terminating this Agreement pursuant to this Section 10(f).
(g)    Except as set forth in this Section 10, a termination or nonrenewal of
this Agreement pursuant to this Section 10 shall be without any further
liability or obligation of any Party to any other Party, except as provided in
Section 5, Section 7, Section 8, Section 10 and Section 14 of this Agreement;
provided, that any obligations to pay any accrued and unpaid compensation
(including any accrued but unpaid Base Management Fee and/or Incentive Fee up to
and including the date of termination), fees or expense reimbursement hereunder
shall survive the termination of this Agreement.
Section 11    Assignments.
(a)    Assignments by Manager. Manager shall not assign this Agreement, in whole
or in part, without the prior written consent of Front Yard. Any such assignment
or purported assignment without such consent shall be void and constitute a
material breach of this Agreement. Any assignment consented to by Front Yard
shall bind the assignee under this Agreement in the same manner as Manager is
bound, and Manager shall be liable to Front Yard and FYR LP for all acts or
omissions of the assignee under any such assignment to the extent that Manager
would have been liable to Front Yard or FYR LP under this Agreement for such
acts or omissions. In addition, the assignee shall execute and deliver to Front
Yard and FYR LP a counterpart of this Agreement naming such assignee as Manager.
Notwithstanding the foregoing, Manager may, without the approval of Front Yard,
(i) delegate to one or more Affiliates of Manager at Manager’s sole cost and
without increasing any amounts payable to Manager by Front Yard hereunder in
excess of the Base Management Fee, the performance of any of Manager’s
responsibilities hereunder, provided that notwithstanding anything to the
contrary contained in any agreement between Manager and such Affiliate, Manager
shall remain fully liable for any such Affiliate’s performance, or (ii) assign
this Agreement to a wholly owned Affiliate of Manager if such assignment does
not adversely affect Front Yard or any Subsidiary as reasonably determined by
Front Yard. Nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to Manager or any of its
Affiliates under this Agreement.
(b)    Assignments by Front Yard or FYR LP. This Agreement shall not be
assigned, in whole or in part, by Front Yard or FYR LP without the prior written
consent of Manager. Any such assignment or purported assignment without such
consent shall be void and constitute a material breach of this Agreement.
Notwithstanding the foregoing, (i) Front Yard may, without the approval of
Manager, assign this Agreement to another REIT or other Person which is a
successor (by merger, consolidation, purchase of all or substantially all
assets, or other similar transaction) to Front Yard, in which case such
successor shall be bound under this Agreement and by the terms of such
assignment in the same manner as Front Yard is bound under this Agreement and,
if such successor directly or indirectly acquires all or substantially all of
the assets of Front Yard and the Subsidiaries in connection with such
assignment, Front Yard shall be released from all further obligations under this
Agreement, and (ii) FYR LP may assign this Agreement to another Subsidiary, in
which case such other Subsidiary shall be bound under this Agreement and by the
terms of such assignment in the same manner as FYR LP is bound under this
Agreement and FYR LP shall remain liable to


33

--------------------------------------------------------------------------------




Manager for all acts or omissions of the assignee under any such assignment to
the extent that FYR LP would have been liable to Manager under this Agreement
for such acts or omissions.
Section 12    Termination for Cause; Manager Change of Control; Termination by
Manager.
(a)    Front Yard may terminate this Agreement effective upon not less than
thirty (30) days’ prior written notice of termination from Front Yard to
Manager, without payment of the Termination Fee or any other compensation, fee
or penalty, upon the occurrence of a Cause Event or a Manager Change of Control.
Upon any such termination, solely if such termination was triggered by any Cause
Event, Front Yard shall have the right, without any consideration payable to
Manager, license all or any portion of the Management IP Platform pursuant to
the provisions set forth in Section 10(c), mutatis mutandis. In connection with
any such election by Front Yard to license all or any portion of the Management
IP Platform, the provisions of Section 10(c) shall apply mutatis mutandis except
any Management IP Platform Election Notice shall be provided no later than
thirty (30) days (rather than ninety (90) days) prior to the applicable
termination date.
(b)    Manager may terminate this Agreement effective upon sixty (60) days’
prior written notice of termination to Front Yard in the event that Front Yard
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of thirty (30) days after written notice thereof specifying such default
and requesting that the same be remedied in such thirty (30)-day period (or
sixty (60) days after written notice of such breach if Front Yard takes steps to
cure such breach within thirty (30) days of the written notice). If the
termination of this Agreement is made pursuant to this Section 12(b), Front Yard
is required to pay to Manager the Termination Fee in cash by wire transfer of
immediately available funds on or prior to the date of such termination.
(c)    Manager or Front Yard may terminate this Agreement in the event Front
Yard becomes regulated as an “investment company” under the Investment Company
Act, with such termination deemed to have occurred immediately prior to such
event. For the avoidance of doubt, Manager shall not be entitled to any
compensation, fee or penalty as a result of termination of this Agreement
pursuant to this Section 12(c). Notwithstanding the foregoing, in the event that
a majority of the Board (which must include a majority of the Independent
Directors) makes an affirmative determination for Front Yard to be regulated as
an investment company under the Investment Company Act, this Agreement shall
automatically terminate and Manager shall be entitled to the Termination Fee.
Section 13    Action Upon Termination. From and after the Effective Termination
Date or other effective date of termination of this Agreement pursuant to
Section 10 or Section 12, Manager shall not be entitled to compensation for
further services hereunder, but shall be paid all compensation accruing to the
Effective Termination Date or other effective date of termination and, if
Manager is so entitled thereto in accordance with the terms of this Agreement,
the Termination Fee. Upon any such termination, Manager shall forthwith:


34

--------------------------------------------------------------------------------




(i)    after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to Front Yard or any Subsidiary
all money collected and held for the account of Front Yard or a Subsidiary
pursuant to this Agreement;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by Manager and a statement of all money held by Manager,
covering the period following the date of the last accounting furnished to the
Board with respect to Front Yard and any Subsidiary;
(iii)    deliver to the Board all property and documents of Front Yard and any
Subsidiary then in the custody of Manager, without retaining any copies thereof;
and
(iv)    cooperate with Front Yard and any Subsidiary, to the extent requested by
Front Yard or any Subsidiary, in executing an orderly transition of the
management of Front Yard’s and each of the Subsidiaries’ assets to a new manager
or otherwise in accordance with the direction of Front Yard, including by (A)
providing transition services (including Manager’s India subsidiary and the
right to use any office space and assisting Front Yard and any Subsidiary, in
all reasonable respects, with the recruiting, hiring and/or training of new
replacement employees of Front Yard or any Subsidiary who are not employees of
Manager or any of its controlled Affiliates to fulfill the roles previously
fulfilled by employees of Manager or any of its controlled Affiliates), as
requested by Front Yard, for a period of up to one (1) year or such longer
period as is mutually agreed to by the Parties (“Transition Period”), at cost
(and in no event greater than the Base Management Fee at the time of
termination) (it being understood and agreed that Manager shall not, solely
during the Transition Period for so long as Manager is providing a substantial
amount of transition services to Front Yard and the Subsidiaries, use the
Licensed IP for a business competitive with the businesses of Front Yard or any
of the Subsidiaries as of the date of termination of this Agreement), reasonably
necessary to enable the orderly transition of the management of Front Yard’s and
each of the Subsidiaries’ assets at substantially the same service level as
provided under this Agreement and (B) providing to Front Yard, at its request, a
then current list of all employees of Manager or its controlled Affiliates who
spend a substantial portion of their time in performing (or supervising the
performance of) services for or on behalf of Front Yard (or any Subsidiary) (it
being expressly understood that, subject to and in accordance with all
applicable laws, Front Yard (or any Subsidiary) shall have the right to solicit
for employment and/or hire such employees).
Section 14    Release of Money or Other Property Upon Written Request. Manager
agrees that any money or other property of Front Yard or any Subsidiary held by
Manager shall be held by Manager as custodian for Front Yard or such Subsidiary,
and Manager’s records shall be appropriately and clearly marked to reflect the
ownership of such money or other property by Front Yard or such Subsidiary. Upon
the receipt by Manager of a written request signed by a duly authorized officer
of Front Yard requesting Manager to release to Front Yard any money or other
property then held by Manager for the account of Front Yard or any Subsidiary
under this Agreement, Manager shall release such money or other property to
Front Yard or any Subsidiary designated by Front Yard within a reasonable period
of time, but in no event later than thirty (30) days following such request.
Upon delivery of such money or other property to Front Yard or the appropriate
Subsidiary, Manager shall not be liable to Front Yard, any Subsidiary, the
Board, or the stockholders


35

--------------------------------------------------------------------------------




of Front Yard or the interest holders of any Subsidiary for any acts or
omissions by Front Yard or any Subsidiary in connection with the money or other
property released in accordance with this Section 14. Front Yard and FYR LP
shall indemnify Manager and the other Manager Indemnified Parties against any
and all Losses which arise in connection with Manager’s release of such money or
other property in accordance with the terms of this Section 14. Indemnification
pursuant to this provision shall be in addition to any right of Manager to
indemnification under Section 8 of this Agreement.
Section 15    Representations and Warranties.
(a)    Front Yard hereby represents and warrants to Manager as follows:
(i)    Front Yard is duly organized, validly existing and in good standing under
the laws of the State of Maryland, has the corporate power and authority and the
legal right to own and operate its assets, to lease any property it may operate
as lessee and to conduct the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that would not in the aggregate reasonably be expected to
have a material adverse effect on the business operations, assets or financial
condition of Front Yard and the Subsidiaries, if any, taken as a whole.
(ii)    Front Yard has the corporate power and authority and the legal right to
make, deliver and perform this Agreement and all obligations required hereunder
and has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder. No consent of any other Person
that has not already been obtained, including stockholders and creditors of
Front Yard, and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental authority is required by Front Yard in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and all obligations required hereunder. This Agreement has been,
and each instrument or document required hereunder will be, executed and
delivered by a duly authorized officer of Front Yard, and this Agreement
constitutes, and each instrument or document required hereunder when executed
and delivered hereunder will constitute, the legally valid and binding
obligation of Front Yard enforceable against Front Yard in accordance with its
terms.
(iii)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder by Front Yard will not violate any
provision of any existing law or regulation binding on Front Yard, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on Front Yard, or the Governing Agreements of, or any securities issued
by Front Yard or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which Front Yard is a party or by which Front Yard
or any of its assets may be bound, the violation of which would have a material
adverse effect on the business operations, assets or financial condition


36

--------------------------------------------------------------------------------




of Front Yard and the Subsidiaries, if any, taken as a whole, and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.
(b)    FYR LP hereby represents and warrants to Manager as follows:
(i)    FYR LP is duly organized, validly existing and in good standing under the
laws of the State of Delaware, has all requisite power and authority and the
legal right to own and operate its assets, to lease any property it may operate
as lessee and to conduct the business in which it is now engaged and is duly
qualified as a foreign limited partnership and in good standing under the laws
of each jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, except for failures to be so
qualified, authorized or licensed that would not in the aggregate reasonably be
expected to have a material adverse effect on the business operations, assets or
financial condition of FYR LP and the Subsidiaries, if any, taken as a whole.
(ii)    FYR LP has all requisite power and authority and the legal right to
make, deliver and perform this Agreement and all obligations required hereunder
and has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder. No consent of any other Person
that has not already been obtained, including partners and creditors of FYR LP,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required by FYR LP in connection with this Agreement or the
execution, delivery, performance, validity or enforceability of this Agreement
and all obligations required hereunder. This Agreement has been, and each
instrument or document required hereunder will be, executed and delivered by a
duly authorized officer of FYR LP, and this Agreement constitutes, and each
instrument or document required hereunder when executed and delivered hereunder
will constitute, the legally valid and binding obligation of FYR LP enforceable
against FYR LP in accordance with its terms.
(iii)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on FYR LP, or any order, judgment, award
or decree of any court, arbitrator or governmental authority binding on FYR LP,
or the Governing Agreements of, or any securities issued by FYR LP or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which FYR LP is a party or by which FYR LP or any of its assets
may be bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of FYR LP and the
Subsidiaries, if any, taken as a whole, and will not result in, or require, the
creation or imposition of any lien on any of its property, assets or revenues
pursuant to the provisions of any such mortgage, indenture, lease, contract or
other agreement, instrument or undertaking.
(c)    Manager hereby represents and warrants to the other Parties as follows:


37

--------------------------------------------------------------------------------




(i)    Manager is duly organized, validly existing and in good standing under
the laws of U.S. Virgin Islands, has the corporate power and authority and the
legal right to conduct the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that would not in the aggregate reasonably be expected to
have a material adverse effect on the business operations, assets or financial
condition of Manager.
(ii)    Manager has the corporate power and authority and the legal right to
make, deliver and perform this Agreement and all obligations required hereunder
and has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder. No consent of any other
Person, including stockholders and creditors of Manager, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by Manager in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required hereunder. This Agreement has been, and each instrument or document
required hereunder will be, executed and delivered by a duly authorized officer
of Manager, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
legally valid and binding obligation of Manager enforceable against Manager in
accordance with its terms.
(iii)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on Manager, or any order, judgment, award
or decree of any court, arbitrator or governmental authority binding on Manager,
or the Governing Agreements of, or any securities issued by Manager or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which Manager is a party or by which Manager or any of its assets
may be bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of Manager, and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.
Section 16    Miscellaneous.
(a)    Notices. Any notices that may or are required to be given hereunder by
any party to another shall be deemed to have been duly given if (i) personally
delivered, when received, (ii) sent by U.S. Express Mail or recognized overnight
courier, on the second following Business Day (or third following Business Day
if mailed outside the United States), (iii) delivered by electronic mail, when
received or (iv) posted on a password protected website maintained by Manager
and for which Front Yard and FYR LP have received access instructions by
electronic mail, when posted:


38

--------------------------------------------------------------------------------




Front Yard or FYR LP:
Front Yard Residential Corporation
5100 Tamarind Reef
Christiansted, United States Virgin Islands 00820
Attention: General Counsel


with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: W. Michael Bond, Esq.
Email: michael.bond@weil.com


Manager:
Altisource Asset Management Corporation
5100 Tamarind Reef
Christiansted, United States Virgin Islands 00820
Attention: General Counsel
Email: Stephen.Gray@AltisourceAMC.com
with a required copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Ronald C. Chen, Esq.
Email: rcchen@wlrk.com


and
Marjorie Rawls Roberts, P.C.
Charlotte Amalie
St. Thomas
U.S. Virgin Islands
Attention: Sean E. Foster
Email: sean@marjorierobertspc.com



(b)    Binding Nature of Agreement; Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided herein.
(c)    Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
(d)    Amendments. Neither this Agreement, nor any terms hereof, may be amended,
supplemented or modified except in an instrument in writing executed by the
parties hereto.


39

--------------------------------------------------------------------------------




(e)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR ANY
DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO
OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND TO THE LAYING OF VENUE IN SUCH COURT.
(f)    WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE.
(g)    Survival of Representations and Warranties. All representations and
warranties made hereunder shall survive the execution and delivery of this
Agreement.
(h)    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereunder shall be effective unless
it is in writing and is signed by the party asserted to have granted such
waiver.
(i)    Costs and Expenses. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of this Agreement,
and all matters incident thereto.
(j)    Actions of Front Yard or Subsidiaries. Notwithstanding anything to the
contrary contained herein, except as otherwise expressly provided herein, any
action, decision, determination, direction, appointment, selection, approval or
consent to be taken, made, granted, given or delivered by Front Yard or any
Subsidiary pursuant to and as expressly provided by the terms of this Agreement
(a “Company Action”) shall be in Front Yard’s or such Subsidiary’s sole and
absolute discretion and shall be authorized to be taken, made granted, given or
delivered by Front Yard or any such Subsidiary only if such Company Action is
first approved or consented to by a majority of the Board (which shall include a
majority of the Independent Directors).


40

--------------------------------------------------------------------------------




(k)    Section Headings. The section and subsection headings in this Agreement
are for convenience in reference only and shall not be deemed to alter or affect
the interpretation of any provisions hereof.
(l)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
(m)    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(n)    Original Management Agreement. This Agreement shall amend and restate the
Original Management Agreement in its entirety as of the Effective Date. From and
after the Effective Date, the Original Management Agreement shall be of no
further force or effect except with respect to any matters accruing or arising
prior to the Effective Date which shall continue to be governed and controlled
by the terms of the Original Management Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




41

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has executed this Amended and
Restated Management Agreement as of the date first written above.
 
 
FRONT YARD RESIDENTIAL CORPORATION
 
 
 
 
 
 
 
 
By:
/s/ George G. Ellison
 
 
 
 
Name:
George G. Ellison
 
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FRONT YARD RESIDENTIAL, L.P.
 
 
 
 
 
 
 
 
By:
Front Yard Residential GP, LLC,
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
Front Yard Residential Corporation
 
 
 
its sole member
 
 
 
 
 
 
 
 
By:
/s/ George G. Ellison
 
 
 
 
Name:
George G. Ellison
 
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ALTISOURCE ASSET MANAGEMENT CORPORATION
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
 
Name:
Robin N. Lowe
 
 
 
 
Title:
Chief Financial Officer
 







--------------------------------------------------------------------------------






Annex A
Management IP Platform
1. “Management IP Platform” shall mean the following:
(i)Non-exclusive, freely transferable and sublicensable, royalty-free,
worldwide, perpetual, irrevocable license to use, reproduce, distribute,
perform, display, prepare derivative works of and otherwise exploit Manager’s
purchasing model for Front Yard (current and historic), which enables the
calculation of maximum purchase price levels to achieve target return levels at
the asset level with asset specific data and assumptions and sensitivity
analysis capability.
(ii)Non-exclusive, freely transferable and sublicensable, royalty-free,
worldwide, perpetual, irrevocable license to use, reproduce, distribute,
perform, display, prepare derivative works of and otherwise exploit Manager’s
operating model for Front Yard (current and historic), which is used to track
and forecast the current and potential financial outcomes of Front Yard in a
number of different scenarios.
(iii)Non-exclusive, freely transferable and sublicensable, royalty-free,
worldwide, perpetual, irrevocable license to use, reproduce, distribute,
perform, display, prepare derivative works of and otherwise exploit information,
analysis and coding created by Manager relating to the management of Front Yard
assets, including the Enterprise Data Warehouse storing information related to
rental properties of Front Yard and the ODOO platform under development by
Manager, which currently provides for expense sheet management for Manager’s
India subsidiary and includes an ITHelpdesk module for all Front Yard ITHelpdesk
tickets.
(iv)Non-exclusive, freely transferable and sublicensable, royalty-free,
worldwide, perpetual, irrevocable license to use, reproduce, distribute,
perform, display, prepare derivative works of and otherwise exploit coding and
sublicense to use licenses to sites used by Manager in the management of Front
Yard assets.
2.All intellectual property to be licensed by Front Yard (the “Licensed IP”)
shall be licensed pursuant to the terms of a software license agreement
containing customary representations and warranties, covenants and other terms
reasonably satisfactory to Front Yard and Manager including the following:
(a)
Provisions confirming (i) that each party will have sole and exclusive ownership
of any derivative works of the Licensed IP or other improvements or
modifications that such party creates, or that has been created for such party
by a third party, during and after the term of the software license agreement,
and (ii) assignments among the parties to effect the foregoing.



(b)
Provisions requiring that Manager deliver to Front Yard, in a format reasonably
acceptable to Front Yard, full and complete working copies of the Licensed IP





--------------------------------------------------------------------------------




(including in both object and source code format) and any manuals and other
materials related to the Licensed IP that contain information reasonably
necessary for Front Yard to understand and use and exploit the Licensed IP.


(c)
Provisions requiring that Manager cooperate with and assist Front Yard with the
installation, setup and orderly transition of the management and use of the
Licensed IP following the delivery thereof to Front Yard.



(d)
Covenants providing that Manager will not transfer, license or assign the
Licensed IP to a competitor of Front Yard or any Subsidiary.



(e)
Representations and warranties by Manager with respect to the following: (i)
Manager’s sole and exclusive ownership of the Licensed IP and valid and
continuing rights to all other intellectual property rights, including the right
to sublicense, necessary to grant, and for Front Yard and the Subsidiaries to
receive, licenses to the Licensed IP, (ii) no infringement upon,
misappropriation of, or violation of any intellectual property rights of any
Person, (iii) no pending or threatened claims with respect to the Licensed IP,
(iv) the creation of the Licensed IP solely by employees of Manager within the
scope of their employment, and (v) that the Licensed IP does not incorporate or
use any open source software in any manner that requires the contribution,
licensing, attribution or disclosure to any third party of any portion of the
source code of the Licensed IP or that would diminish or transfer the rights of
ownership in the Licensed IP to any third party.








--------------------------------------------------------------------------------






Annex B
Illustrative Example
of Base Management Fee, Incentive Fee and Aggregate Fee Cap Calculations
{attached}









--------------------------------------------------------------------------------





ANNEX B - Sample Fee Calculation
Illustration Only
Acquisitions on Equity:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Equity raise
 
 
 
0
 
 
 
 
0
 
 
 
 
500,000
 
 
 
 
 
Increase in Gross Assets
 
 
 
0
0
0
0
 
0
0
0
0
 
555,556
555,556
555,556
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AMA
 
 
 
 
 
 
 
 
IF
 
 
 
 
IF
 
 
 
 
IF
Section
 
 
 
FY0Q4
FY1Q1
FY1Q2
FY1Q3
FY1Q4
FY1
FY2Q1
FY2Q2
FY2Q3
FY2Q4
FY2
FY3Q1
FY3Q2
FY3Q3
FY3Q4
FY3
 
Gross Rental Assets
 
 
2,200,000


2,204,400


2,208,809


2,213,226


2,217,653


2,208,818


2,222,088


2,226,532


2,230,985


2,235,447


2,226,541


2,795,474


3,356,620


3,918,889


3,926,727


3,246,632


 
Share count
 
 
54,000


54,000


54,000


54,000


54,000


54,000


54,000


54,000


54,000


54,000


54,000


87,333


87,333


87,333


87,333


87,333


 
AFFO Per share prior to Base Fees
 
0.19


0.21


0.23


0.24


0.87


0.25


0.26


0.27


0.28


1.05


0.35


0.35


0.35


0.35


1.40


 
AFFO Prior to Base Fees
 
 
 
10,260


11,340


12,420


12,960


46,980


13,608


14,016


14,437


14,870


56,931


30,567


30,567


30,567


30,567


122,267


6.c.ii.A
Minimum Base Fee
 
 
 
3,584


3,584


3,584


3,584


14,336


3,584


3,584


3,584


3,584


14,336


3,584


3,584


3,584


3,584


14,336


 
Adjusted AFFO
 
 
 
6,676


7,756


8,836


9,376


32,644


10,024


10,432


10,853


11,286


42,595


26,983


26,983


26,983


26,983


107,931


 
Adjusted AFFO/Share
 
 
 
0.12


0.14


0.16


0.17


0.60


0.19


0.19


0.20


0.21


0.79


0.31


0.31


0.31


0.31


1.24


 
AFFO @ 0.15/share
 
 
 
8,100


8,100


8,100


8,100


32,400


8,100


8,100


8,100


8,100


32,400


13,100


13,100


13,100


13,100


52,400


 
Excess AFFO
 
 
 
0


0


736


1,276


244


1,924


2,332


2,753


3,186


10,195


13,883


13,883


13,883


13,883


55,531


6.c.ii.A
Additional Base Fee (2)
 
 
 
0


0


368


638


122


962


1,166


1,376


1,593


5,097


6,941


6,941


6,941


6,941


27,765


 
Total Base Fee (1)+(2)
 
 
 
3,584


3,584


3,952


4,222


15,342


4,546


4,750


4,960


5,177


19,433


10,525


10,525


10,525


10,525


42,101


6.c.ii.A
Base Fee Cap (Assets<$2.25Bn)
 
5,250


5,250


5,250


5,250


 
5,250


5,250


5,250


5,250


 
5,250


5,250


5,250


5,250


 
6.c.ii.B
Base Fee based on Gross Assets
 
0


0


0


0


 
0


0


0


0


 
5,250


5,688


6,067


6,418


 
 
RESET Flag
 
 
—


—


—


—


—


 
—


—


—


—


 
1


1


1


1


 
 
Base Fee Paid
 
 
 
3,584


3,584


3,952


4,222


15,342


4,546


4,750


4,960


5,177


19,433


5,250


5,688


6,067


6,418


23,422


 
AFFO post Base Fee Paid
 
 
 
6,676


7,756


8,468


8,738


31,638


9,062


9,266


9,476


9,693


37,497


25,317


24,879


24,500


24,149


98,844


 
AFFO post Base Fee Paid/Share
0.12


0.14


0.16


0.16


0.59


0.17


0.17


0.18


0.18


0.69


0.29


0.28


0.28


0.28


1.13


6.e
Aggregate Fee Cap
 
 
 
 
 
 
 
21,000


 
 
 
 
21,000


 
 
 
 
27,230


 
Gross Shareholder Equity
600,000


602,985


607,058


611,853


616,926


607,764


622,332


627,952


633,790


639,854


628,171


1,156,444


1,174,936


1,194,174


1,213,076


1,075,697


6.c.ii.A
Target AFFO (FY2021+) @ 60 cents
 
 
 
 
32,400


 
 
 
 
32,400


 
 
 
 
52,400


6.c.ii.A
AFFO adjustment amount1
 
 
 
 
 
(762
)
 
 
 
 
0


 
 
 
 
0


 
Final Base Fee post AFFO adjustment
 
 
 
 
14,580


 
 
 
 
19,433


 
 
 
 
23,422


 
AFFO post adjustment
 
 
 
 
 
 
 
32,400


 
 
 
 
37,497


 
 
 
 
98,844


 
Incentive Fee hurdle
 
 
 
 
 
 
 
30,388


 
 
 
 
31,409


 
 
 
 
53,785


 
AFFO over Hurdle
 
 
 
 
 
 
 
2,012


 
 
 
 
6,089


 
 
 
 
45,060


 
Incentive Fee payable
 
 
 
 
 
 
 
402


 
 
 
 
1,218


 
 
 
 
3,808


 
AAMC Fee Total
 
 
 
 
 
 
 
14,982


 
 
 
 
20,651


 
 
 
 
27,230


 
AFFO (Post Incentivee Fee & Base Fee)
 
 
 
 
31,998


 
 
 
 
36,280


 
 
 
 
95,037


 
AFFO (Post Incentive Fee & Base Fee)/Share
 
 
 
 
0.59


 
 
 
 
0.67


 
 
 
 
1.09


6.d
AFFO adjustment post Incentive Fee
 
 
 
 
(402
)
 
 
 
 
0


 
 
 
 
0


 
Final Incentive Fee2
 
 
 
 
 
 
 
0


 
 
 
 
1,218


 
 
 
 
3,808


 
AFFO
 
 
 
 
 
 
 
32,400


 
 
 
 
36,280


 
 
 
 
95,037


 
AFFO/share
 
 
 
 
 
 
 
0.60


 
 
 
 
0.67


 
 
 
 
1.09


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Incentive Fee without cap
 
 
 
 
 
 
 
402


 
 
 
 
1,218


 
 
 
 
9,012


 
ROE before Incentive Fee
 
 
 
4.43
%
5.11
%
5.54
%
5.67
%
5.33
%
5.82
%
5.90
%
5.98
%
6.06
%
5.97
%
8.76
%
8.47
%
8.21
%
7.96
%
9.19
%
 
ROE after Incentive Fee
 
 
 
 
 
 
 
5.33
%
 
 
 
 
5.78
%
 
 
 
 
8.83
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. This adjustment would not occur in 2019 or 2020, unless the Reset Date has
occurred.
 
 
 
 
 
 
 
 
 
 
 
2. Final IF is limited by the Fee Cap. Without this cap IF would have been
$9,012 million in FY3.
 
 
 
 
 
 
 
 
 
 




